     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 1 of 59 Page ID #:1



 1   Robert C. Moest, Of Counsel, SBN 62166
     THE BROWN LAW FIRM, P.C.
 2   2530 Wilshire Boulevard, Second Floor
     Santa Monica, California 90403
 3   Telephone: (310) 915-6628
     Facsimile: (310) 915-9897
 4   Email: RMoest@aol.com
 5   Counsel for Plaintiff
 6

 7
                         IN THE UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
      BARRY CARUSO, derivatively on
10    behalf of WORKHORSE GROUP INC.,
11                                               Case No.:
            Plaintiff,
12
            v.
13
                                                 DEMAND FOR JURY TRIAL
14    DUANE A. HUGHES, STEVE
      SCHRADER, RAYMOND CHESS,
15    GERALD B. BUDDE, H. BENJAMIN
      SAMUELS, HARRY DEMOTT,
16    MICHAEL L. CLARK, PAMELA S.
      MADER, and JACQUELINE A. DEDO,
17
            Defendants,
18

19          and
20
      WORKHORSE GROUP INC.,
21
            Nominal Defendant.
22

23
                  VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
24

25

26

27

28

                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 2 of 59 Page ID #:2



 1
                                         INTRODUCTION
 2

 3         Plaintiff Barry Caruso (“Plaintiff”), by Plaintiff’s undersigned attorneys,
 4   derivatively and on behalf of Nominal Defendant Workhorse Group Inc. (“Workhorse” or
 5   the “Company”), files this Verified Shareholder Derivative Complaint against Individual
 6   Defendants Duane A. Hughes (“Hughes”), Steve Schrader (“Schrader”), Raymond Chess
 7   (“Chess”), Gerald B. Budde (“Budde”), H. Benjamin Samuels (“Samuels”), Harry
 8   DeMott (“DeMott”), Michael L. Clark (“Clark”), Pamela S. Mader (“Mader”), and
 9   Jacqueline A. Dedo (“Dedo”) (collectively, the “Individual Defendants,” and together
10   with Workhorse, the “Defendants”) for breaches of their fiduciary duties as directors
11   and/or officers of Workhorse, unjust enrichment, waste of corporate assets, violation of
12   Sections 14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), and for
13   contribution under Sections 10(b) and 21D of the Exchange Act. As for Plaintiff’s
14   complaint against the Individual Defendants, Plaintiff alleges the following based upon
15   personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief as
16   to all other matters, based upon, inter alia, the investigation conducted by and through
17   Plaintiff’s attorneys, which included, among other things, a review of the Defendants’
18   public documents, conference calls, and announcements made by Defendants, United
19   States Securities and Exchange Commission (“SEC”) filings, wire and press releases
20   published by and regarding Workhorse, legal filings, news reports, securities analysts’
21   reports and advisories about the Company, and information readily obtainable on the
22   Internet. Plaintiff believes that substantial evidentiary support will exist for the
23   allegations set forth herein after a reasonable opportunity for discovery.
24
                                   NATURE OF THE ACTION
25

26         1.     This is a shareholder derivative action that seeks to remedy wrongdoing
27   committed by Workhorse’s directors and officers from July 7, 2020 through February 23,
28   2021 (the “Relevant Period”).
                                                    1
                                Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 3 of 59 Page ID #:3



 1
           2.     Workforce is an Ohio-based electric vehicle manufacturer. Specifically, the
 2
     Company focuses on the production of all battery-electric delivery vehicles and drone
 3
     systems designed for last-mile delivery. Although the Company was founded in
 4
     November 2007 and began operations in December 2009, since inception the business
 5
     has struggled to turn profitable (or even break-even) as it has incurred net losses each
 6
     year resulting in a sizeable accumulated deficit of approximately $109 million.
 7
           3.     While struggling to get off the ground financially and operationally—as of
 8
     March 2021, the Company had failed to ramp up production to even three vehicles per
 9
     day—and in search of a “game-changer” 1 as Defendant Hughes characterized it,
10
     Workhorse threw its hat into the ring for a lucrative contract with the United States Postal
11
     Service (“USPS”), which had been estimated to be worth up to $6.3 billion.
12
           4.     The USPS maintains one of the largest civilian delivery vehicle fleets in the
13
     world. However, the majority of its more than 200,000 delivery vehicles were built
14
     decades ago and therefore lack basic functions such as air-conditioning or air bags and
15
     are also near or have exceeded their service life. As a result, for years the USPS has been
16
     experiencing vehicle breakdowns with increasing frequency and suffering from
17
     exorbitant maintenance costs and safety issues associated with its aging fleet.
18
           5.     Despite facing serious budgetary pressures and widely reported financial
19
     issues that largely stem from a December 2006 act of Congress, the USPS announced its
20
     Next Generation Delivery Vehicles program in January 2015, a multi-year process
21
     intended to replace its long life vehicles that had been in service for more than two
22
     decades.
23
           6.     Throughout the Relevant Period, the Individual Defendants caused the
24
     Company to consistently make statements through the Company’s official social media,
25
     namely, its Twitter account, regarding the likelihood of securing the USPS contract for its
26

27   1
      https://www.theverge.com/2021/3/1/22307333/workhorse-usps-mail-truck-contract-
28   oshkosh. (last visited April 16, 2021).
                                                  2
                            Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 4 of 59 Page ID #:4



 1
     Next Generation Delivery Vehicles program and also in the Company’s SEC filings
 2
     declaring Workhorse’s internal controls to be effective. Specifically, in a series of
 3
     interviews leading up to the announcement of the winner of the USPS contract,
 4
     Defendants Hughes and Schrader repeatedly added fuel to the speculation that the
 5
     Company was going to be selected for the USPS contract since it was the only U.S.-based
 6
     electric vehicle suitor remaining. For example, in an interview with financial news
 7
     publication Benzinga, Defendant Schrader touted the Company’s “all electric” delivery
 8
     vehicle as “perfect” for the USPS and gassed up President Joseph R. Biden’s
 9
     endorsement of electric vehicles stating that his announcement was “huge” and a “very
10
     good thing” during an interview with a popular finance YouTuber. In reality, however,
11
     Workhorse had no indication that it would be awarded the USPS contract and in fact the
12
     USPS did not have the capital necessary to electrify more than just a very small portion
13
     of its fleet. The statements made by Defendants Hughes and Schrader during these
14
     interviews and the Company’s Tweets throughout the Relevant Period repeatedly failed
15
     to provide investors with that dose of reality. Instead, the Individual Defendants pumped
16
     up the stock on materially false and misleading statements and omissions while six of the
17
     Individual Defendants engaged in lucrative insider sales collectively valued at $62.3
18
     million.
19
           7.    The truth was revealed to the public on February 23, 2021, when the USPS
20
     issued a press release announcing that it had awarded a 10-year contract to Oshkosh
21
     Defense (and not Workhorse) to manufacture a new generation postal delivery vehicle.
22
           8.    On this news, the price of the Company’s stock dropped from $31.34 per
23
     share at the close of trading on February 22, 2021, to $16.47 at the close of trading on
24
     February 23, 2020, a staggering drop of $14.87, or approximately 47.4%. Further, the
25
     price of the Company’s stock continued to fall in after-hour trading, opening at $14.07
26
     per share on February 24, 2021, an additional drop of $2.40, or approximately 14.6%. In
27

28
                                                3
                            Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 5 of 59 Page ID #:5



 1
     total, from the market’s close on February 22, 2021 to its opening on February 24, 2021,
 2
     the Company’s stock dropped $17.27, or approximately 55.1%.
 3
           9.     During the Relevant Period, the Individual Defendants breached their
 4
     fiduciary duties by personally making and/or causing the Company to make to the
 5
     investing public a series of materially false and misleading statements about Workhorse’s
 6
     business, operations, and compliance. Specifically, the Individual Defendants willfully or
 7
     recklessly made and/or caused the Company to make false and misleading statements to
 8
     the investing public that failed to disclose, inter alia, that: (1) Workhorse was merely
 9
     hopeful that the USPS would elect to go with an electric vehicle as its Next Generation
10
     Delivery Vehicle, and that the USPS did not provide the Company with a guarantee or
11
     signal that it would select an electric vehicle as its next generation delivery vehicle; (2)
12
     USPS’s opting to turn the whole or majority of USPS delivery vehicle fleet into electric
13
     vehicles was not practical nor likely due to the exorbitant costs associated with doing so;
14
     and (3) the Company failed to maintain internal controls. As a result of the foregoing,
15
     Workhorse’s public statements were materially false and misleading at all relevant times.
16
           10.    The Individual Defendants also breached their fiduciary duties by failing to
17
     correct and/or causing the Company to fail to correct these false and misleading
18
     statements and omissions of material fact to the investing public.
19
           11.    Additionally, in breach of their fiduciary duties, the Individual Defendants
20
     caused the Company to fail to maintain adequate internal controls.
21
           12.    Furthermore, during the Relevant Period, six of the Individual Defendants
22
     breached their fiduciary duties by engaging in lucrative insider sales, obtaining proceeds
23
     of over $62.3 million.
24
           13.    In light of the Individual Defendants’ misconduct, which has subjected the
25
     Company, its Chief Executive Officer (“CEO”), and its Chief Financial Officer (“CFO”)
26
     to being named as defendants in two federal securities fraud class action lawsuits pending
27
     in the United States District Court for the Central District of California (the “Securities
28
                                                  4
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 6 of 59 Page ID #:6



 1
     Class Actions”), the need to undertake internal investigations, the need to implement
 2
     adequate internal controls over its financial reporting, the losses from the waste of
 3
     corporate assets, the losses due to the unjust enrichment of the Individual Defendants
 4
     who were improperly over-compensated by the Company and/or who benefitted from the
 5
     wrongdoing alleged herein, the Company will have to expend many millions of dollars.
 6
           14.    In light of the breaches of fiduciary duty engaged in by the Individual
 7
     Defendants, most of whom are the Company’s current directors, their collective
 8
     engagement in fraud, the substantial likelihood of the directors’ liability in this derivative
 9
     action and the CEO’s and CFO’s liability in the Securities Class Actions, their being
10
     beholden to each other, their longstanding business and personal relationships with each
11
     other, and their not being disinterested and/or independent directors, a majority of
12
     Workhorse’s Board of Directors (the “Board”) cannot consider a demand to commence
13
     litigation against themselves on behalf of the Company with the requisite level of
14
     disinterestedness and independence.
15
                                  JURISDICTION AND VENUE
16
           15.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
17
     because Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange
18
     Act (15 U.S.C. § 78n(a)(1)), Rule 14a-9 of the Exchange Act (17 C.F.R. § 240.14a-9),
19
     Section 10(b) of the Exchange Act, 15. U.S.C. § 78j(b), and Section 21D of the Exchange
20
     Act, 15 U.S.C. § 78u-4(f).
21
           16.    Plaintiff’s claims also raise a federal question pertaining to the claims made
22
     in the Securities Class Actions based on violations of the Exchange Act.
23
           17.    Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332.
24
     Plaintiff and Defendants are citizens of different states and the amount in controversy
25
     exceeds the sum or value of $75,000, exclusive of interest and costs.
26
           18.    This Court has supplemental jurisdiction over Plaintiff’s state law claims
27
     pursuant to 28 U.S.C. § 1367(a).
28
                                                   5
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 7 of 59 Page ID #:7



 1
            19.    This derivative action is not a collusive action to confer jurisdiction on a
 2
     court of the United States that it would not otherwise have.
 3
            20.    The Court has personal jurisdiction over each of the Defendants because
 4
     each Defendant is either a corporation conducting business in this District, or he or she is
 5
     an individual who has minimum contacts with this District to justify the exercise of
 6
     jurisdiction over them.
 7
            21.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401
 8
     because a substantial portion of the transactions and wrongs complained of herein
 9
     occurred in this District, and the Defendants have received substantial compensation in
10
     this District by engaging in numerous activities that had an effect in this District.
11
            22.    Venue is proper in this District because Workhorse and the Individual
12
     Defendants have conducted business in this District, and Defendants’ actions have had an
13
     effect in this District.
14
                                               PARTIES
15
            Plaintiff
16
            23.    Plaintiff is a current shareholder of Workhorse common stock. Plaintiff has
17
     continuously held Workhorse common stock at all relevant times.
18
            Nominal Defendant Workhorse
19
            24.    Workhorse is a Nevada corporation with its principal executive offices
20
     located at 100 Commerce Drive, Loveland, Ohio 45140. Workhorse’s shares trade on
21
     The NASDAQ Capital Market (“NASDAQ”) under the ticker symbol “WKHS.”
22
            Defendant Hughes
23
            25.    Defendant Hughes has served as the Company’s CEO and as a Company
24
     director since February 2019. 2 Previously, he served as the Company’s Chief Operating
25

26   2
       Although the 2020 10-K states that Defendant Hughes has served in these roles since
27
     November 2019, the Company’s current report filed with the SEC on Form 8-K on
     February 5, 2019 stated that Defendant Hughes’ appointment as CEO and a member of
28   the Board was effective February 4, 2019.
                                                   6
                                Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 8 of 59 Page ID #:8



 1
     Officer and President from August 2016 until January 2019. According to the Company’s
 2
     annual report for the year ended December 31, 2020 filed with the SEC on Form 10-K on
 3
     March 1, 2021 (the “2020 10-K”), as of February 15, 2021, Defendant Hughes
 4
     beneficially owned 1,296,085 shares of the Company’s common stock, which represented
 5
     1.0% of the Company’s outstanding shares of common stock on that date. Given that the
 6
     price per share of the Company’s common stock at the close of trading on February 12,
 7
     2021 was $36.19, Defendant Hughes owned approximately $46.9 million worth of
 8
     Workhorse stock.3
 9
             26.   For the fiscal year ended December 31, 2020, Defendant Hughes received
10
     $1,334,750 in compensation from the Company. This included $475,000 in salary,
11
     $475,000 in stock awards, and $384,750 in non-equity incentive plan compensation.
12
             27.   During the period when the Company materially misstated information to
13
     the investing public to keep the stock price inflated, and before the scheme was exposed,
14
     Defendant Hughes made the following sales of company stock, and made no purchases of
15
     Company stock:
16                             Date        Shares Cost      Proceeds
17                         July 13, 2020   62,513 $16.46 $1,028,963.98
                        September 17, 2020 50,000 $25.78 $1,289,000.00
18                       October 16, 2020  50,000 $23.00 $1,150,000.00
19                      December 15, 2020 55,989 $21.61 $1,209,922.29
                          January 4, 2021  25,000 $20.73 $518,250.00
20
                          January 7, 2021  100,000 $25.00 $2,500,000.00
21                       January 26, 2021 200,000 $29.00 $5,800,000.00
                         February 1, 2021  25,000 $35.97 $899,250.00
22

23   Thus, in total, before the fraud was exposed, he sold 568,502 Company shares on inside
24   information, for which he received approximately $14.4 million. His insider sales made
25   with knowledge of material non-public information before the material misstatements and
26

27

28   3
         The market was closed on Monday, February 15, 2021 for President’s Day.
                                                 7
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 9 of 59 Page ID #:9



 1
     omissions were exposed demonstrates his motive in facilitating and participating in the
 2
     scheme.
 3
              28.   The 2020 10-K stated the following about Defendant Hughes:
 4
              Mr. Hughes is a senior-level executive with more than 20 years’ experience
 5
              including direct business relationships in the automotive, advertising, and
 6            technology segments. Mr. Hughes has served as our Chief Executive Officer
              and as a director since November 2019. Prior to Mr. Hughes' appointment as
 7
              Chief Executive Officer, Mr. Hughes served as Chief Operating Officer and
 8            President of Workhorse from August 2016 through January 2019. Prior to
              joining Workhorse, Mr. Hughes served as Chief Operating Officer for
 9
              Cumulus Interactive Technologies Group. As Chief Operating Officer, Mr.
10            Hughes was responsible for managing the company’s day-to-day sales and
              operations. He was responsible for all operations of the business unit. Prior
11
              to Cumulus Interactive Technologies Group, Mr. Hughes spent nearly fifteen
12            years in senior management positions with Gannett Co., Inc., including his
              duties as Vice President of Sales and Operations for Gannett Media
13
              Technologies International. We believe that Mr. Hughes possesses specific
14            attributes that qualify him to serve as a member of the Board, including the
              perspective and experience he brings as our Chief Executive Officer,
15
              including his historic knowledge, operational expertise, and continuity to the
16            Board.
17            29.   Upon information and belief, Defendant Hughes is a citizen of Ohio.
18            Defendant Schrader
19            30.   Defendant Schrader has served as the Company’s CFO since December
20   2019. According to the 2020 10-K, as of February 15, 2021, Defendant Schrader
21   beneficially owned 160,361 shares of the Company’s common stock. Given that the price
22   per share of the Company’s common stock at the close of trading on February 12, 2021
23   was $36.19, Defendant Schrader owned approximately $5.8 million worth of Workhorse
24   stock.
25            31.   Pursuant to an employment agreement dated December 19, 2019, for the
26   fiscal year ended December 31, 2020, inter alia, Defendant Schrader was entitled to at
27   least $275,000 in base salary which would automatically increase to $300,000 upon the
28   filing of certain quarterly reports with the SEC following the year ended December 31,
                                                    8
                               Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 10 of 59 Page ID #:10



 1
      2020. Moreover, Defendant Schrader was entitled to a cash bonus as determined by the
 2
      Compensation Committee based upon the level of achievement of certain performance
 3
      goals. Specifically, his target bonus would be 50% of his base salary with the potential to
 4
      receive up to 75% of his base salary. Further, Defendant Schrader was entitled to
 5
      $275,000 in equity awards and was eligible to receive additional equity incentive grants
 6
      subject to certain conditions.
 7
            32.    During the period of time when the Company materially misstated
 8
      information to the investing public to keep the stock price inflated, and before the scheme
 9
      was exposed, Defendant Schrader made the following sale of Company stock, and made
10
      no purchases of Company stock:
11
                             Date         Shares           Cost     Proceeds
12
                        December 14, 2020 15,152          $21.92   $332,131.84
13

14
      His insider sale made with knowledge of material non-public information before the

15
      material misstatements and omissions were exposed demonstrate his motive in

16
      facilitating and participating in the scheme.

17
            33.    The 2020 10-K stated the following about Defendant Schrader:

18          Mr. Schrader has over sixteen years of experience in public and private
            companies in industries such as manufacturing, health care and utilities and
19
            is currently serving as our Chief Financial Officer. Prior to his appointment
20          by the Company, from December 2015 to December 2019, Mr. Schrader
            was Chief Financial Officer of Fuyao Glass America Inc., a subsidiary of a
21
            Chinese-owned public company specializing in the manufacture of
22          automobile glass. From October 2006 to May 2015, Mr. Schrader served as
            the Chief Financial Officer of Oncology Hematology Care ("OHC"), the
23
            largest oncology practice in the Cincinnati metro area. Mr. Schrader started
24          his career working for utilities that are now part of Duke Energy. His last
            position there was Vice President and Chief Financial Officer of Cinergy’s
25
            Regulated Business prior to Duke’s acquisition in 2006. Mr. Schrader holds
26          a B.S. in Finance and Accounting from Ball State and an MBA from Butler
            University. He also received an Advanced Management Program Certificate
27
            from Harvard Business School.
28
                                                      9
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 11 of 59 Page ID #:11



 1
            34.   Upon information and belief, Defendant Schrader is a citizen of Ohio.
 2
            Defendant Chess
 3
            35.   Defendant Chess has served as a Company director since October 2013 and
 4
      as Chairman of the Board since December 2015. He also serves as a member of the
 5
      Nominating and Corporate Governance Committee. According to the 2020 10-K, as of
 6
      February 15, 2021, Defendant Chess beneficially owned 141,390 shares of the
 7
      Company’s common stock. Given that the price per share of the Company’s common
 8
      stock at the close of trading on February 12, 2021 was $36.19, Defendant Chess owned
 9
      approximately $5.1 million worth of Workhorse stock.
10
            36.   For the fiscal year ended December 31, 2020, Defendant Chess received
11
      $135,000 in compensation from the Company. This included $65,000 in fees earned or
12
      paid in cash and $70,000 in stock awards.
13
            37.   During the period when the Company materially misstated information to
14
      the investing public to keep the stock price inflated, and before the scheme was exposed,
15
      Defendant Chess made the following sales of company stock, and made no purchases of
16
      Company stock:
17                             Date        Shares Cost    Proceeds
18                         July 15, 2020   27,365 $16.34 $447,144.10
                          August 17, 2020   4,000 $15.32 $61,280.00
19                      September 15, 2020 4,000 $25.41 $101,640.00
20                       October 15, 2020   4,000 $22.39 $89,560.00
                        November 16, 2020 4,000 $19.26 $77,040.00
21
                        December 18, 2020 5,000 $21.05 $105,250.00
22                        January 7, 2021  10,000 $24.77 $247,700.00
                         January 15, 2021   4,853 $24.46 $118,704.38
23
                         February 16, 2021 5,000 $35.98 $179,900.00
24
            38.   Thus, in total, before the fraud was exposed, he sold 68,218 Company shares
25
      on inside information, for which he received approximately $1.4 million. His insider
26
      sales made with knowledge of material non-public information before the material
27

28
                                                  10
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 12 of 59 Page ID #:12



 1
      misstatements and omissions were exposed demonstrates his motive in facilitating and
 2
      participating in the scheme.
 3
            39.    The 2020 10-K stated the following about Defendant Chess:
 4
            Raymond Chess has 40+ years in the automotive industry. Mr. Chess joined
 5
            General Motors in 1980, and during his 37 years with General Motors, he
 6          held ever increasing roles and responsibilities in both manufacturing and
            product development. While in manufacturing, Mr. Chess held key positions
 7
            in both plant floor operations and manufacturing engineering such as Chief
 8          Manufacturing Engineer and Executive Director of Stamping and Assembly.
            While in product development, Mr. Chess was a Vehicle Line Executive,
 9
            where he led global cross functional responsibilities for GM’s commercial
10          truck line from 2001 to 2009 and GM’s cross over segment from 2009
            through 2012. Upon retirement from General Motors, he formed his own
11
            engineering consulting company. In 2014, Mr. Chess was elected onto the
12          Board of Directors of Rush Enterprises. Mr. Chess also sits on the advisory
            board of Productive Research LLC. He started working with Workhorse in
13
            2014 on their advisory board, was then elected to their Board of Directors
14          and subsequently became the Chairman. We believe that Mr. Chess
            possesses specific attributes that qualify him to serve as Chairman and a
15
            member of our committees, including his lengthy executive experience in
16          the automotive industry and his board experience.
17          40.    Upon information and belief, Defendant Chess is a citizen of Michigan.
18          Defendant Budde
19          41.    Defendant Budde has served as a Company director since December 2015.
20    He also serves as the Chair of the Audit Committee. According to the 2020 10-K, as of
21    February 15, 2021, Defendant Budde beneficially owned 214,047 shares of the
22    Company’s common stock. Given that the price per share of the Company’s common
23    stock at the close of trading on February 12, 2021 was $36.19, Defendant Budde owned
24    approximately $7.7 million worth of Workhorse stock.
25          42.    For the fiscal year ended December 31, 2020, Defendant Budde received
26    $114,167 in compensation from the Company. This included $54,167 in fees earned or
27    paid in cash and $60,000 in stock awards.
28          43.    The 2020 10-K stated the following about Defendant Budde:
                                                  11
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 13 of 59 Page ID #:13



 1          Mr. Budde is currently the Eastern Regions Chief Financial Officer of
 2          AssuredPartners, Inc. Mr. Budde started his career in public accounting with
            EY after graduating with a Bachelor of Science degree in Accounting from
 3          the University of Dayton. After almost eleven years with EY as a licensed
 4          CPA, Mr. Budde spent over nine years in the machine tool industry with
            Cincinnati Milacron Inc., Cincinnati Machine, a successor company, and its
 5          parent company UNOVA Manufacturing Technologies, as its Vice President
 6          of Finance and Administration. Mr. Budde became the Chief Financial
            Officer at Neace Lukens, an insurance brokerage and consulting firm, in
 7          2003 who was acquired by AssuredPartners in 2011. Prior to his current
 8          role, Mr. Budde was previously the Midwest Region Chief Financial Officer
            overseeing multiple AssuredPartners legal entities. Mr. Budde previously
 9          served on the Board of Trustees and the Finance Committee for Mount
10          Notre Dame high school and is a member of the Finance Commission for St
            Margaret of York parish and school. Mr. Budde’s business, management,
11          and accounting knowledge and experience led to the conclusion he should
12          serve on the Board of Directors, given the Company’s business and
            structure. We believe that Mr. Budde possesses specific attributes that
13          qualify him to serve as a member of the Board and as Chair of the Audit
14          Committee, such as his executive leadership experience and his financial and
            accounting expertise in the public setting.
15
            44.   Upon information and belief, Defendant Budde is a citizen of Ohio.
16
            Defendant Samuels
17
            45.   Defendant Samuels has served as a Company director since December 2015.
18
      He also serves as a member of the Audit Committee and as a member of the
19
      Compensation Committee. According to the 2020 10-K, as of February 15, 2021,
20
      Defendant Samuels beneficially owned 1,460,086 shares of the Company’s common
21
      stock, which represented 1.2% of the Company’s outstanding shares of common stock on
22
      that date. Given that the price per share of the Company’s common stock at the close of
23
      trading on February 12, 2021 was $36.19, Defendant Samuels owned approximately
24
      $52.8 million worth of Workhorse stock.
25
            46.   For the fiscal year ended December 31, 2020, Defendant Samuels received
26
      $114,167 in compensation from the Company. This included $54,167 in fees earned or
27
      paid in cash and $60,000 in stock awards.
28
                                                  12
                            Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 14 of 59 Page ID #:14



 1
            47.   During the period when the Company materially misstated information to
 2
      the investing public to keep the stock price inflated, and before the scheme was exposed,
 3
      Defendant Samuels made the following sales of company stock, and made no purchases
 4
      of Company stock:
 5                            Date       Shares Cost      Proceeds
 6                      August 18, 2020 500,000 $16.65 $8,325,000.00
                       November 20, 2020 99,999 $25.01 $2,500,974.99
 7                       January 4, 2021 99,999 $20.73 $2,072,979.27
 8                       January 7, 2021 99,999 $26.00 $2,599,974.00
                        January 26, 2021 299,997 $30.00 $8,999,910.00
 9
      Thus, in total, before the fraud was exposed, he sold 1,099,994 Company shares on inside
10
      information, for which he received approximately $24.5 million. His insider sales made
11
      with knowledge of material non-public information before the material misstatements and
12
      omissions were exposed demonstrates his motive in facilitating and participating in the
13
      scheme.
14
            48. The 2020 10-K stated the following about Defendant Samuels:
15
            Mr. Samuels served as CEO of Victory Packaging from May 2007 through
16          2015, during which time he led an executive team managing more than
            1,700 employees. In 2015, Mr. Samuels was appointed as Co-President after
17
            Victory Packaging was acquired by KapStone Paper and Packaging
18          Corporation. From 1995 through 2007, Mr. Samuels served in multiple
            roles, including as Vice Chairman and leader of Victory Packaging’s
19
            national accounts group, real estate, finance and legal departments,
20          achieving a period of unprecedented growth in sales and revenues. Mr.
            Samuels is an active member in the community, where he served as the
21
            Chairman of the Houston Food Bank and as a director of the Samuels
22          Family Foundation. Samuels serves on the boards of and holds leadership
            positions with Teach For America, Children at Risk, Brighter Bites, Move
23
            For Hunger, American Jewish Committee, Leo Baeck Education Center
24          Foundation, and Jewish Federation of Greater Houston. Mr. Samuels
            received a Bachelor’s Degree in American studies and economics from
25
            Amherst College in Massachusetts as well as an MBA from the Harvard
26          Graduate School of Business Administration. We believe that Mr. Samuels
            possesses specific attributes that qualify him to serve as a member of the
27
            Board and a member of our committees, including his deep understanding of
28
                                                 13
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 15 of 59 Page ID #:15



 1          managing and operating significant organizations as an executive and his
 2          experience in starting.
            49.    Upon information and belief, Defendant Samuels is a citizen of Texas.
 3
            Defendant DeMott
 4
            50.    Defendant DeMott has served as a Company director since September 2016.
 5
      He also serves as a member of the Compensation Committee and as a member of the
 6
      Nominating and Corporate Governance Committee. According to the 2020 10-K, as of
 7
      February 15, 2021, Defendant DeMott beneficially owned 27,905 shares of the
 8
      Company’s common stock. Given that the price per share of the Company’s common
 9
      stock at the close of trading on February 12, 2021 was $36.19, Defendant DeMott owned
10
      approximately $1.0 million worth of Workhorse stock.
11
            51.    For the fiscal year ended December 31, 2020, Defendant DeMott received
12
      $114,167 in compensation from the Company. This included $54,167 in fees earned or
13
      paid in cash and $60,000 in stock awards.
14
            52.    During the period when the Company materially misstated information to
15
      the investing public to keep the stock price inflated, and before the scheme was exposed,
16
      Defendant DeMott made the following sales of company stock, and made no purchases of
17
      Company stock:
18
                              Date         Shares Cost     Proceeds
19                      September 28, 2020 50,000 $26.14 $1,307,000.00
20                      December 14, 2020 62,450 $21.92 $1,368,904.00

21          53.    Thus, in total, before the fraud was exposed, he sold 112,450 Company

22    shares on inside information, for which he received approximately $2.7 million. His

23    insider sales made with knowledge of material non-public information before the material

24    misstatements and omissions were exposed demonstrates his motive in facilitating and

25    participating in the scheme.

26          54.    The 2020 10-K stated the following about Defendant DeMott:

27          Mr. DeMott, has more than 25 years of experience in the investment
            community, having worked as an analyst and portfolio manager at leading
28
                                                  14
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 16 of 59 Page ID #:16



 1             brokerage firms and investment management firms. He has also served on
 2             the boards of several companies. He is a long-time operator and investor in
               the media, sports and entertainment industries. He is the co-founder of
 3             Raptor Ventures I LP, where he has been a General Partner since February
 4             2011. In addition, Mr. DeMott is a member of the Board of Directors of
               Proper (where he also serves as executive Chairman), Hi.Fi, SecurityPoint
 5             Media, Australis and Ticket Evolution.
 6
               He also serves as founder and managing partner for Hamerle Investments, a
 7             family investment company. Prior to co-founding Raptor Ventures, Mr.
 8             DeMott served on the Board of Directors of Pandora Media, Inc. from 2006
               through 2011. Earlier, he served as senior analyst at Knighthead Capital
 9             Management, analyst at King Street Capital Management, portfolio manager
10             at Bourgeon Capital Management and managing member and founder at
               Gothic Capital Management. During this 16-year period, Mr. DeMott
11             focused on finding, fostering and investing in disruptive technology
12             companies. He previously spent nine years at First Boston (now Credit
               Suisse), where he was a director in the equity research division specializing
13             in radio, television, outdoor advertising and cell towers. He earned a
14             Bachelor of Arts in economics from Princeton University in 1988 and a
               MBA in finance from New York University in 1991. We believe that Mr.
15             DeMott possesses specific attributes that qualify him to serve as a member
16             of the Board and a member of our committees, including his deep
               understanding of the financial markets and his experience in starting and
17             operating various companies.
18             55.   Upon information and belief, Defendant DeMott is a citizen of New York.
19             Defendant Clark
20             56.   Defendant Clark has served as a Company director since October 2018. He
21    also serves as the Chair of the Compensation Committee and as a member of the Audit
22    Committee. According to the 2020 10-K, as of February 15, 2021, Defendant Clark
23    beneficially owned 120,355 shares of the Company’s common stock. Given that the price
24    per share of the Company’s common stock at the close of trading on February 12, 2021
25    was $36.19, Defendant Clark owned approximately $4.4 million worth of Workhorse
26    stock.
27

28
                                                    15
                               Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 17 of 59 Page ID #:17



 1
            57.   For the fiscal year ended December 31, 2020, Defendant Clark received
 2
      $114,167 in compensation from the Company. This included $54,167 in fees earned or
 3
      paid in cash and $60,000 in stock awards.
 4
            58.   The 2020 10-K stated the following about Defendant Clark:
 5
            Mr. Clark is a Chartered Financial Analyst ("CFA") Charterholder with
 6
            close to twenty years of investing and capital markets experience. He also
 7          serves as a director of Laws Whiskey House, a privately held, Denver-based
            award winning craft distillery. Mr. Clark has also served as a director of
 8
            Halcón Resources from September 2016 until October 2019 and as a director
 9          of Paragon Offshore Ltd., as Chairman of the Corporate Governance and
            Compensation Committee and a member of its Audit Committee from July
10
            2017 until its sale to Borr Drilling Limited in March 2018. Mr. Clark was a
11          Retired Partner of SIR Capital Management, LLC from 2014 until his
            departure in 2016 and from 2008 to 2013 served as a Portfolio Manager and
12
            Partner. Prior to that, Mr. Clark valued equities as a Portfolio Manager at
13          Satellite Asset Management, LLC from 2005 to 2007 and as an Equity
            Research Analyst at SAC Capital Management, LLC from 2003 to 2005 and
14
            at Merrill Lynch from 1997 to 2002. Mr. Clark began his career at Deloitte
15          & Touche, LLP, progressing to Senior Auditor. He is a Certified Public
            Accountant licensed in New York State and also holds the Accredited in
16
            Business Valuation (ABV) credential awarded by the American Institute of
17          Certified Public Accountants. The National Association of Corporate
            Directors ("NACD") recognized him as a NACD Governance Fellow in
18
            2017. Mr. Clark graduated cum laude from the University of Pennsylvania
19          with a Bachelor of Arts in Economics and earned a Masters of Business
            Administration in Finance and Economics with Distinction (top 10%) from
20
            New York University’s Stern School of Business. Mr. Clark’s qualifications
21          to serve on the board include his public company board service and his
            wealth of accounting, valuation and capital markets experience. We believe
22
            that Mr. Clark possesses specific attributes that qualify him to serve as a
23          member of the Board and a member of our committees, including his broad
            experience in the capital markets, in addition to skills acquired with firms
24
            engaged in investment banking and financial services.
25
            59.   Upon information and belief, Defendant Clark is a citizen of New York.
26
            Defendant Mader
27
            60.   Defendant Mader has served as a Company director since May 2020. She
28
                                                  16
                            Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 18 of 59 Page ID #:18



 1
      also serves as a member of the Compensation Committee and as a member of the
 2
      Nominating and Corporate Governance Committee. According to the 2020 10-K, as of
 3
      February 15, 2021, Defendant Mader beneficially owned 3,939 shares of the Company’s
 4
      common stock. Given that the price per share of the Company’s common stock at the
 5
      close of trading on February 12, 2021 was $36.19, Defendant Mader owned
 6
      approximately $142,552 worth of Workhorse stock.
 7
            61.    For the fiscal year ended December 31, 2020, Defendant Mader received
 8
      $68,333 in compensation from the Company. This included $33,333 in fees earned or
 9
      paid in cash and $35,000 in stock awards.
10
            62.    During the period when the Company materially misstated information to
11
      the investing public to keep the stock price inflated, and before the scheme was exposed,
12
      Defendant Mader made the following sale of company stock, and made no purchases of
13
      Company stock:
14                            Date         Shares Cost   Proceeds
15                       November 24, 2020 8,000 $30.00 $240,000.00

16
      Her insider sale made with knowledge of material non-public information before the

17
      material misstatements and omissions were exposed demonstrates her motive in

18
      facilitating and participating in the scheme.

19
            63.    The 2020 10-K stated the following about Defendant Mader:

20          Ms. Mader brings over two decades of automotive industry experience, with
            a proven track record in leading Fortune 100 manufacturing organizations as
21
            well as supporting the growth of emerging growth companies through
22          various business advisory services. Since June 2018, Ms. Mader has served
            as VP Belcan Consulting Services for Belcan Engineering, Consulting, and
23
            Technical Services, LLC. From 2012 through 2018, Ms. Mader held various
24          positions with Allegiant International, LLC. From 1994 through 2010, Ms.
            Mader held various positions with General Motors including Plant Manager
25
            of various General Motors assembly operations. Ms. Mader received a
26          Bachelor of Science, Organizational Leadership from Purdue University and
            serves as a Board Member for Purdue University, College of Polytechnic.
27
            We believe that Ms. Mader possesses specific attributes that qualify her to
28          serve as a member of the Board and a member of our committees, including
                                                      17
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 19 of 59 Page ID #:19



 1          her lengthy executive experience in the automotive industry.
 2          64.   Upon information and belief, Defendant Mader is a citizen of Indiana.
 3          Defendant Dedo
 4          65.   Defendant Dedo has served as a Company director since May 2020. She also
 5    serves as the Chair of the Nominating and Corporate Governance Committee and as a
 6    member of the Audit Committee. According to the 2020 10-K, as of February 15, 2021,
 7    Defendant Dedo beneficially owned 11,939 shares of the Company’s common stock.
 8    Given that the price per share of the Company’s common stock at the close of trading on
 9    February 12, 2021 was $36.19, Defendant Dedo owned approximately $432,072 worth of
10    Workhorse stock.
11          66.   For the fiscal year ended December 31, 2020, Defendant Dedo received
12    $68,333 in compensation from the Company. This included $33,333 in fees earned or
13    paid in cash and $35,000 in stock awards.
14          67.   The 2020 10-K stated the following about Defendant Dedo:
15
            Ms. Dedo has over 30 years of global automotive, off highway, industrial
16          and aftermarket experience. She has held various leadership positions at
            Piston Group, Dana Holding Corp., Motorola, and Robert Bosch
17
            Corporation among others and has a proven background in managing full
18          P&L responsibilities for major business units and entire companies
            responsible for up to $2 billion in revenue. In May 2015, Ms. Dedo co-
19
            founded Aware Mobility LLC, which is focused on the development,
20          investing, partnering and application of both electrified propulsion and
            connectivity tools, platforms and applications. Prior to May 2015, Ms. Dedo
21
            served as President of Piston Group and held various positions with Dana
22          Holding Corp, The Timken Company, Motorola, Covisint LLC, Robert
            Bosch Corporation and Cadillac Motor Car Company. Ms. Dedo received a
23
            Bachelor of Science, Electrical Engineering from Kettering University and
24          holds a number of board positions including Cadillac Products, Kettering
            University and Michigan Science Center. We believe that Ms. Dedo
25
            possesses specific attributes that qualify her to serve as a member of the
26          Board and a member of our committees, including her lengthy executive
            experience in the automotive industry.
27

28
                                                  18
                            Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 20 of 59 Page ID #:20



 1
            68.    Upon information and belief, Defendant Dedo is a citizen of Michigan.
 2

 3                FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
 4          69.    By reason of their positions as officers, directors, and/or fiduciaries of
 5    Workhorse and because of their ability to control the business and corporate affairs of
 6    Workhorse, the Individual Defendants owed Workhorse and its shareholders fiduciary
 7    obligations of trust, loyalty, good faith, and due care, and were and are required to use
 8    their utmost ability to control and manage Workhorse in a fair, just, honest, and equitable
 9    manner. The Individual Defendants were and are required to act in furtherance of the best
10    interests of Workhorse and its shareholders so as to benefit all shareholders equally.
11          70.    Each director and officer of the Company owes to Workhorse and its
12    shareholders the fiduciary duty to exercise good faith and diligence in the administration
13    of the Company and in the use and preservation of its property and assets and the highest
14    obligations of fair dealing.
15          71.    The Individual Defendants, because of their positions of control and
16    authority as directors and/or officers of Workhorse, were able to and did, directly and/or
17    indirectly, exercise control over the wrongful acts complained of herein.
18          72.    To discharge their duties, the officers and directors of Workhorse were
19    required to exercise reasonable and prudent supervision over the management, policies,
20    controls, and operations of the Company.
21          73.    Each Individual Defendant, by virtue of his or her position as a director
22    and/or officer, owed to the Company and to its shareholders the highest fiduciary duties
23    of loyalty, good faith, and the exercise of due care and diligence in the management and
24    administration of the affairs of the Company, as well as in the use and preservation of its
25    property and assets. The conduct of the Individual Defendants complained of herein
26    involves a knowing and culpable violation of their obligations as directors and officers of
27    Workhorse, the absence of good faith on their part, or a reckless disregard for their duties
28    to the Company and its shareholders that the Individual Defendants were aware or should
                                                  19
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 21 of 59 Page ID #:21



 1
      have been aware posed a risk of serious injury to the Company. The conduct of the
 2
      Individual Defendants who were also officers and directors of the Company has been
 3
      ratified by the remaining Individual Defendants who collectively comprised Workhorse’s
 4
      Board at all relevant times.
 5
            74.    As senior executive officers and directors of a publicly-traded company
 6
      whose common stock was registered with the SEC pursuant to the Exchange Act and
 7
      traded on NASDAQ, the Individual Defendants, had a duty to prevent and not to effect
 8
      the dissemination of inaccurate and untruthful information with respect to the Company’s
 9
      financial condition, performance, growth, operations, financial statements, business,
10
      products, management, earnings, internal controls, and present and future business
11
      prospects, and had a duty to cause the Company to disclose omissions of material fact in
12
      its regulatory filings with the SEC all those facts described in this Complaint that it failed
13
      to disclose, so that the market price of the Company’s common stock would be based
14
      upon truthful and accurate information.
15
            75.    To discharge their duties, the officers and directors of Workhorse were
16
      required to exercise reasonable and prudent supervision over the management, policies,
17
      practices, and internal controls of the Company. By virtue of such duties, the officers and
18
      directors of Workhorse were required to, among other things:
19
                   (a)    ensure that the Company was operated in a diligent, honest, and
20
      prudent manner in accordance with the laws and regulations of Nevada, Ohio, California,
21
      and the United States, and pursuant to Workhorse’s own Code of Ethics (the “Code of
22
      Ethics”);
23
                   (b)    conduct the affairs of the Company in an efficient, business-like
24
      manner so as to make it possible to provide the highest quality performance of its
25
      business, to avoid wasting the Company’s assets, and to maximize the value of the
26
      Company’s stock;
27

28
                                                   20
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 22 of 59 Page ID #:22



 1
                   (c)   remain informed as to how Workhorse conducted its operations, and,
 2
      upon receipt of notice or information of imprudent or unsound conditions or practices, to
 3
      make reasonable inquiry in connection therewith, and to take steps to correct such
 4
      conditions or practices;
 5
                   (d)   establish and maintain systematic and accurate records and reports of
 6
      the business and internal affairs of Workhorse and procedures for the reporting of the
 7
      business and internal affairs to the Board and to periodically investigate, or cause
 8
      independent investigation to be made of, said reports and records;
 9
                   (e)   maintain and implement an adequate and functioning system of
10
      internal legal, financial, and management controls, such that Workhorse’s operations
11
      would comply with all applicable laws and Workhorse’s financial statements and
12
      regulatory filings filed with the SEC and disseminated to the public and the Company’s
13
      shareholders would be accurate;
14
                   (f)   exercise reasonable control and supervision over the public statements
15
      made by the Company’s officers and employees and any other reports or information that
16
      the Company was required by law to disseminate;
17
                   (g)   refrain from unduly benefiting themselves and other Company
18
      insiders at the expense of the Company; and
19
                   (h)   examine and evaluate any reports of examinations, audits, or other
20
      financial information concerning the financial affairs of the Company and to make full
21
      and accurate disclosure of all material facts concerning, inter alia, each of the subjects
22
      and duties set forth above.
23
            76.    Each of the Individual Defendants further owed to Workhorse and the
24
      shareholders the duty of loyalty requiring that each favor Workhorse’s interest and that of
25
      its shareholders over their own while conducting the affairs of the Company and refrain
26
      from using their position, influence or knowledge of the affairs of the Company to gain
27
      personal advantage.
28
                                                  21
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 23 of 59 Page ID #:23



 1
            77.     At all times relevant hereto, the Individual Defendants were the agents of
 2
      each other and of Workhorse and were at all times acting within the course and scope of
 3
      such agency.
 4
            78.     Because of their advisory, executive, managerial, and directorial positions
 5
      with Workhorse, each of the Individual Defendants had access to adverse, non-public
 6
      information about the Company.
 7
            79.     The Individual Defendants, because of their positions of control and
 8
      authority, were able to and did, directly or indirectly, exercise control over the wrongful
 9
      acts complained of herein, as well as the contents of the various public statements issued
10
      by Workhorse.
11
          CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
12
            80.     In committing the wrongful acts alleged herein, the Individual Defendants
13
      have pursued, or joined in the pursuit of, a common course of conduct, and have acted in
14
      concert with and conspired with one another in furtherance of their wrongdoing. The
15
      Individual Defendants caused the Company to conceal the true facts as alleged herein.
16
      The Individual Defendants further aided and abetted and/or assisted each other in
17
      breaching their respective duties.
18
            81.     The purpose and effect of the conspiracy, common enterprise, and/or
19
      common course of conduct was, among other things, to facilitate and disguise the
20
      Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust
21
      enrichment, waste of corporate assets, and violations of the Exchange Act.
22
            82.     The Individual Defendants accomplished their conspiracy, common
23
      enterprise, and/or common course of conduct by causing the Company purposefully,
24
      recklessly,    or   negligently   to   conceal    material   facts,   fail   to   correct   such
25
      misrepresentations, and violate applicable laws. In furtherance of this plan, conspiracy,
26
      and course of conduct, the Individual Defendants collectively and individually took the
27
      actions set forth herein. Because the actions described herein occurred under the authority
28
                                                   22
                               Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 24 of 59 Page ID #:24



 1
      of the Board, each of the Individual Defendants who are directors of Workhorse was a
 2
      direct, necessary, and substantial participant in the conspiracy, common enterprise, and/or
 3
      common course of conduct complained of herein.
 4
            83.    Each of the Individual Defendants aided and abetted and rendered
 5
      substantial assistance in the wrongs complained of herein. In taking such actions to
 6
      substantially assist the commission of the wrongdoing complained of herein, each of the
 7
      Individual Defendants acted with actual or constructive knowledge of the primary
 8
      wrongdoing, either took direct part in, or substantially assisted the accomplishment of
 9
      that wrongdoing, and was or should have been aware of his or her overall contribution to
10
      and furtherance of the wrongdoing.
11
            84.    At all times relevant hereto, each of the Individual Defendants was the agent
12
      of each of the other Individual Defendants and of Workhorse and was at all times acting
13
      within the course and scope of such agency.
14
                              WORKHORSE’S CODE OF ETHICS
15
            85.    The 2020 Proxy Statement (defined below) states that the Code of Ethics
16
      “applies to all of our directors, officers and employees including our Chief Executive
17
      Officer and Chief Financial Officer and principal accounting officer.”
18
            86.    As a “General Statement of Policy,” the Company’s Code of Ethics states
19
      the following:
20           • Honesty and candor in our activities, including observance of the spirit, as
21           well as the letter of the law;
             • Avoidance of conflicts between personal interests and the interests of the
22           Company, or even the appearance of such conflicts;
23
                                                 ***
24

25          • Compliance with generally accepted accounting principles and controls;
            • Maintenance of our reputation and avoidance of activities which might
26
            reflect adversely on the Company; and
27          • Integrity in dealing with the Company's assets.
28
                                                  23
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 25 of 59 Page ID #:25



 1
            87.    In a section titled, “Honesty, Candor and Observance of Laws,” the Code of
 2
      Ethics states the following:
 3
            Violations of the Code of Ethics or any of the Company's rules of conduct in
 4
            effect will constitute grounds for disciplinary action, up to and including
 5          termination. Associates are expected to act fairly and honestly in all
            transactions with the Company and with others and to maintain the high
 6
            ethical standards of the Company in accordance with this Code of Ethics.
 7
                                                ***
 8

 9          Discovery of events of a questionable, fraudulent or illegal nature or which
            appear to be in violation of the Code of Ethics must be promptly reported.
10
            Failure to report such events also constitutes a violation of the Code of
11          Ethics.
12          88.    The section of the Code of Ethics titled, “Honesty, Candor and Observance
13    of Laws,” further states the following:
14          The Company strives to comply with all the laws and regulations that are
15          applicable to its business. As a good citizen, the Company emphasizes good
            faith efforts to follow the spirit and intent of the law.
16
            89.    In a section titled, “Candor Among Associates and in Dealing with Auditors
17
      and Counsel,” the Code of Ethics states the following:
18
            Senior management of the Company must be informed at all times of
19
            matters that might adversely affect the reputation of the Company,
20          regardless of the source of such information. Concealment may be
            considered a signal that the Company's policies and rules can be ignored,
21
            and such conduct cannot be tolerated. Moreover, complete candor is
22          essential in dealing with the Company's independent auditors and attorneys.
23          90.    In a section titled, “Securities, Investment and Trading,” the Code of Ethics
24    states the following:
25          Associates must never make changes in their personal investment portfolios
26          on the basis of confidential information relating to the Company or obtained
            through the Company's business. In addition, associates are expected to
27          follow the Company's Guidelines For Trading Common Stock and any other
28          internal policies and procedures in effect from time to time.
                                                  24
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 26 of 59 Page ID #:26



 1
            91.    The “Securities, Investment and Trading” section of the Code of Ethics
 2
      further states the following:
 3
            Significant federal laws govern the disclosure of material, non-public
 4
            information or trading in the Company's Common Stock on the basis of any
 5          such information. Those who disclose confidential information to an
            outsider who either trades on the information or passes the information along
 6
            will be subject to the same sanctions as if they had traded the Company's
 7          Common Stock themselves.
 8          92.    The Individual Defendants violated Workhorse’s Code of Ethics by
 9    engaging in or permitting the scheme to issue materially false and misleading statements
10    to the investing public and to facilitate and disguise the Individual Defendants’ violations
11    of law, including breaches of fiduciary duty, waste of corporate assets, unjust enrichment,
12    and violations of the Exchange Act, and failing to report the same. Moreover, six of the
13    Individual Defendants violated the Code of Ethics by engaging in insider trading. Also in
14    violation of the Code of Ethics, the Individual Defendants failed to comply with laws and
15    regulations and act with honesty and candor.
16                        INDIVIDUAL DEFENDANTS’ MISCONDUCT
17          Background
18          93.    Workforce is an Ohio-based technology company that focuses on providing
19    environmentally sustainable solutions to the commercial transportation sector. The
20    Company is an American manufacturer which designs and builds all battery-electric
21    delivery vehicles and drone systems. The Company’s core business is last-mile
22    delivery—the last leg of a journey comprising the movement of goods from a
23    transportation hub to a final destination.
24          94.    The Company, which was initially based in Kansas, was incorporated in
25    Nevada in November 2007 as a shell company under the moniker Title Starts Online, Inc.
26    The Company went public on July 14, 2009 when its common stock began trading on the
27    OTC Market. On December 28, 2009, the Company acquired 100% of the outstanding
28    securities of Advanced Mechanical Products, Inc. (later known as AMP Electric
                                                   25
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 27 of 59 Page ID #:27



 1
      Vehicles, Inc.) and commenced operations as an electric vehicle manufacturer in Ohio
 2
      before formally changing its name to AMP Holding Inc. on May 24, 2010. Thereafter, on
 3
      April 16, 2015, the Company rebranded once again to its latest iteration, Workhorse, and
 4
      began trading on the NASDAQ.
 5
              95.   The Company has incurred net losses every year since its inception.
 6
      Specifically, as of December 31, 2020, the Company has an accumulated deficit of
 7
      approximately $109 million. Workhorse has had negative cash flow from operating
 8
      activities amounting to $70.3 million, $36.9 million, and $21.8 million for the fiscal years
 9
      ended December 31, 2020, 2019, and 2018, respectively.
10
              96.   According to an article published by The Verge on March 1, 2021, despite
11
      the fact that the Company has “bled money for years” it has been “able to survive thanks
12
      to loans from hedge funds and by selling off parts of its business.”
13
              97.   In May 2019, then-President Donald J. Trump reported, via tweet, that
14
      Workhorse had agreed to purchase a former General Motors factory in Lordstown, Ohio
15
      which General Motors had closed in 2018.
16
              98.   According to an article published on September 3, 2019 by Trucks.com,
17
      Mike Ramsey, an analyst with Gartner Inc. commented on the importance of the USPS
18
      contract to Workhorse, stating that “[i]f they were to win even a piece of Postal Service
19
      business, that could absolutely make the difference between them raising the money and
20
      not.”
21
              99.   Though, Workhorse’s founder and former CEO, Steven Burns (“Burns”),
22
      had started a new company—Lordstown Motors (“Lordstown”), which was set to
23
      purchase the General Motors factory. Burns estimated that Lordstown would need
24
      approximately $450 million to purchase the facility and renovate so that it could start
25
      production. Lordstown was focused on building a simple electric work truck—a
26
      Workhorse project that had stalled out as the Company began to run out of money. To
27
      that point, Lordstown licensed the intellectual property it needed to manufacture those
28
                                                   26
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 28 of 59 Page ID #:28



 1
      trucks from Workhorse in consideration for, inter alia, the Company taking a 10%
 2
      ownership stake in Lordstown, a 1% royalty fee paid to Workhorse on the gross sales
 3
      price of the first 200,000 vehicles sold, and a 1% stake for Workhorse in any funding
 4
      secured by Lordstown.
 5
            100. Notably, in a telephone interview with The Verge, the contents of which
 6
      were published in an article on March 11, 2020, Burns explained that he founded
 7
      Lordstown since it would have been “impossible” for Workhorse to raise the capital
 8
      necessary to fund the production of a commercial 7,500-pound light-duty pickup truck as
 9
      a public company with limited financing options. According to that same article, the
10
      Company’s business had come to a “standstill” as it awaited the USPS’s decision.
11
            101. In fact, as of March 1, 2021, according to an article published by The Verge,
12
      Defendants Hughes and Schrader claimed that the Company had backlog of over 8,000
13
      orders. However, the Company has failed to “execute” (which Defendant Schrader, in
14
      multiple interviews, has conceded Workhorse has yet to do) on the production side since,
15
      according to the article, Defendant Schrader stated that the Company was “trying to scale
16
      up to” manufacturing three trucks per day for the month of March 2021 while the
17
      Company’s break-even point was approximately 200 vehicles per month—more than
18
      double that goal.
19
            102. On October 12, 2020, the Company issued a press release titled “Workhorse
20
      Secures $200 Million Financing from Institutional Lenders” which announced that the
21
      Company entered into a note purchase agreement under which it would sell $200 million
22
      aggregate principal amount of its 4% senior secured convertible notes due 2024 to two
23
      institutional lenders. Further, the press release explained that the agreement provided that
24
      those notes would be convertible into common stock by the holders at $36.14 per share,
25
      which was a premium of 35% more than the closing price of the Company’s common
26
      stock on October 9, 2020, subject to certain potential closing adjustments.
27

28
                                                  27
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 29 of 59 Page ID #:29



 1
               103. Despite this last-ditch attempt to raise capital, the Company badly needed to
 2
      land the lucrative USPS Next Generation Delivery Vehicle contract to accomplish its
 3
      goals and remain a viable player in the electric vehicle market.
 4
               USPS Delivery Vehicle Fleet
 5
               104. The USPS operates one of the world’s largest civilian delivery vehicle fleets
 6
      amounting to approximately 215,000. However, many of these vehicles, initially
 7
      produced by Grumman Aerospace Corporation (later Northrop-Grumman) and General
 8
      Motors, began service in 1986 and are now exceeding their expected service life of 24
 9
      years.
10
               105. As a result, according to the U.S. Government Accountability Office, the
11
      USPS is “increasingly incurring costs for unscheduled maintenance due to vehicle
12
      breakdowns, which can disrupt operations and increase costs.” Also, the USPS had even
13
      been finding it difficult to fill vacancies for mechanics to perform the necessary repairs
14
      since new mechanics graduating from vocational schools are not trained to repair older
15
      vehicles.
16
               106. Additionally, according to an article published by Vox on April 22, 2020,
17
      most of these vehicles lack basic functions such as air conditioning, airbags, or anti-lock
18
      brakes and are too small to accommodate the increasing strain (in both size and number
19
      of packages) that the growing e-commerce market has exacted on delivery services.
20
      Further, it has been widely reported that some of the older postal vehicles have also
21
      recently been catching on fire.
22
               Next Generation Delivery Vehicle Program
23
               107. In January 2015, to address and replace the USPS’s aging and costly
24
      delivery vehicle fleet, the USPS publicly began the Next Generation Delivery Vehicles
25
      acquisition process with a Request for Information and a kick-off meeting open to all
26
      interested technology and automotive suppliers to respond and participate with the
27
      intention of attracting the most innovative and cutting edge technological solutions.
28
                                                   28
                               Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 30 of 59 Page ID #:30



 1
            108. However, due to the USPS’s financial woes (discussed below), the USPS
 2
      did receive pushback from Congress on a total replacement strategy to address its well-
 3
      documented issues with its delivery vehicle fleet. During a May 2015 hearing held by the
 4
      House’s Government Operations Subcommittee on issues related to the USPS’s vehicle
 5
      fleet, Representative Earl “Buddy” Carter (R-GA) stated that the USPS must “be
 6
      responsible stewards of the dollar and ensure the repairs on their fleet are done in the
 7
      most cost-efficient way.” Also at the hearing, Representative Brenda Lawrence (D-MI), a
 8
      30-year veteran of the USP, questioned whether the USPS would run out of money if it
 9
      selected a total replacement strategy.
10
            109. Nonetheless, after it initiated its Next Generation Delivery Vehicles
11
      program, the USPS determined that fifteen suppliers had prequalified to submit proposals
12
      to develop prototypes for the Next Generation Delivery Vehicles. Then, in October 2015,
13
      the USPS issued another Request for Information which included a statement of
14
      objectives in response to feedback it had received from the suppliers. The potential
15
      suppliers, including Workhorse which had initially teamed up with commercial-truck
16
      specialist St Engineering Hackney, Inc. (formerly, VT Hackney) until the two companies
17
      split on the project in December 2019, were given access to the USPS’s processing and
18
      delivery environment and employees in preparation for their submission of proposals on
19
      the USPS’s delivery vehicle design.
20
            110. After conducting an evaluation process, the USPS awarded six contracts to
21
      six suppliers, including Workhorse, to develop prototypes which the USPS then tested in
22
      a range of different climates, topography, population centers, and delivery environments
23
      to determine their respective abilities to meet the USPS’s operational needs prior to
24
      selecting a supplier.
25
            111. The Company’s annual report for the fiscal year ended December 31, 2019
26
      filed with the SEC on March 13, 2020 on Form 10-K stated the following regarding the
27
      USPS’s Next Generation Delivery Vehicle project:
28
                                                 29
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 31 of 59 Page ID #:31



 1          U.S. Post Office Replenishment Program / Next Generation Delivery
 2          Vehicle Project

 3          Workhorse was one of the five participants that the United States Postal
 4          Service (“USPS”) selected to build prototype vehicles for the USPS Next
            Generation Delivery Vehicle (“NGDV”) project. The USPS has publicly
 5          stated that approximately 165,000 vehicles are to be replaced. In September
 6          2017, Workhorse delivered six vehicles for prototype testing under the
            NGDV Acquisition Program in compliance with the terms set forth in their
 7          USPS prototype contract. In 2019, the vehicles completed the required
 8          testing protocol as specified by the USPS. The USPS published a Request
            for Proposals in December 2019 for the Production Program.
 9
            112. Notably, the Next Generation Delivery Vehicle contract was estimated to be
10
      valued at approximately $6.3 billion.
11
            USPS Financial Issues
12
            113. The USPS’s longstanding financial troubles have been widely publicized for
13
      at least more than a decade. In fact, according to the USPS’s quarterly report for the fiscal
14
      period ended December 31, 2020 filed on Form 10-Q with the Postal Regulatory
15
      Commission, since the Postal Accountability and Enhancement Act (“PAEA”) was
16
      signed into law in December 2006, the USPS has incurred cumulative net losses of
17
      approximately $86.7 billion as it “continues to face systemic imbalances that make its
18
      current operating model unsustainable.”
19
            114. There are various explanations as to the USPS’s financial woes, a hot (and
20
      politicalized) topic leading up to this past U.S. election in November 2020 as the
21
      Postmaster General contemplated deep cost cutting measures which called into question
22
      the ability to timely deliver the dramatic rise in mail-in ballots sent in due to the
23
      coronavirus pandemic. In an article published on August 21, 2020, Barron’s articulated
24
      four main explanations as to why the USPS has been consistently losing money: (1) as a
25
      quasi-governmental agency, it is not necessarily set up to make money; (2) the USPS is
26
      highly regulated by Congress and therefore lacks control over key aspects of its business
27
      such as pricing, which is often influenced by politics rather than market factors; (3) the
28
                                                   30
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 32 of 59 Page ID #:32



 1
      PAEA required the USPS to prefund 75 years’ worth of retiree health benefits in the span
 2
      of just ten years—a cost of $110 billion; and (4) lackluster demand for mail delivery
 3
      resulting from the rise of the Internet and, more recently, the coronavirus pandemic.
 4
            115. In fact, although the USPS is meant to be a self-funded entity, in March
 5
      2020, Congress devoted as much as $10 billion in stimulus funds for the USPS to borrow
 6
      to help stave off disaster and maintain the flow of mail and packages during the
 7
      coronavirus pandemic. However, despite the large influx of cash, the USPS remained
 8
      concerned that the funds would be insufficient to enable the USPS to withstand the
 9
      significant downturn in its business resulting from the coronavirus pandemic.
10
            False and Misleading Statements
11
            July 7, 2020 Benzinga Interview
12
            116. On July 7, 2020, Benzinga, a financial media outlet, published an interview
13
      on its website that one of its staff writers had conducted with Defendant Schrader under
14
      the title “Workhorse’s CFO On Meteoric Stock Rise, Electric Delivery Vehicle Maker’s
15
      Capital Plans.” During the interview, Defendant Schrader was asked “How does
16
      Workhorse separate itself from the competition?” Defendant Schrader responded that the
17
      Company’s “trucks don't have a transmission, so we can save postal services upward of
18
      60% of vehicle costs” and that the Company’s “truck will cost fleets 40 cents a mile
19
      compared to the current $1 per mile.”
20
            July 21, 2020 Benzinga Interview and Tweet
21
            117. On July 21, 2020, Defendant Schrader joined the hosts of Benzinga’s live,
22
      interactive show, PreMarket Prep, for an additional interview, video of which was
23
      embedded in an article on Benzinga’s website under the title “Workhorse CFO Talks
24
      USPS Contract, Says Company has 2-Year Lead on Competitors” and also posted to
25
      Benzinga’s YouTube page under the title “PreMarket Prep: All about EV stocks with the
26
      Workhorse CFO $WKHS.” On the same day, the Company posted a link to the YouTube
27
      video of the interview on Workhorse’s Twitter account with the caption “Workhorse
28
                                                  31
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 33 of 59 Page ID #:33



 1
      CFO chats with Benzinga.” According to the Benzinga article, during the interview,
 2
      “Schrader also provided an update on the $6 billion U.S. Postal Service contract for its
 3
      next-generation mail trucks. Workhorse is one of four remaining participants bidding for
 4
      the contract. Schrader said he can’t discuss too much about the process at this point, but
 5
      Workhorse is the only all-electric option.”
 6
            118.   Also during the interview, Defendant Schrader touted the Company’s “all-
 7
      electric” vehicle as “perfect” for the USPS, stating the following, in relevant part:
 8           “What I will say is our all-electric is probably the perfect vehicle for them.
 9           When you think about what the Post Office does, 70% of their trucks go
             about 17 to 18 miles a day and make 700 stops--mailbox, mailbox, mailbox.
10           Ours runs more like a golf cart, so that’s really what you need. Right now
11           they get five to six miles per gallon. Ours get more than 40 miles per gallon
             equivalent,” Schrader said.
12

13    (Emphasis added.)
            119. The Benzinga article further cited to Defendant Schrader’s comments
14
      regarding the benefits that the Company’s electric vehicles could provide to the USPS
15
      and flaunted the “great opportunity” that was the USPS contract. The article stated, “[i]n
16
      addition, he said Workhorse vehicles have half the maintenance costs of the current
17
      USPS fleet” and that “I think it’s a great opportunity for us. Obviously, if we were to get
18
      the full award or a decent-sized award, that would be transforming for the company,”
19
      Schrader said.”
20
            August 6, 2020 CNBC Interview
21
            120. On August 6, 2020, Defendant Hughes joined CNBC’s Melissa Lee on Fast
22
      Money to discuss the Company’s business and the electric vehicle space. The Company
23
      posted a link to the video on Workforce’s Twitter account the next day, August 7, 2020.
24
      During the interview Defendant Hughes and Lee had the following exchange:
25
           Lee:          What can you tell us about the status of the U.S. Postal Service
26                       potential contract? That contract could be worth as much as
27                       about five to six billion dollars. You could get a partial award;
                         you could get a full award. You submitted the RFP, I think,
28
                                                    32
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 34 of 59 Page ID #:34



 1                      mid-July. When will you know? Your CFO recently said that
 2                      this award would be transformative for the company. I would
                        imagine that would be so, if your cash position right now is
 3                      about a hundred million; I mean, that contract could be truly
 4                      changing for your company.

 5          Hughes:     Yeah, I would say any contract like that would be changing for
 6                      any company, virtually. In our case, we’re unable to speak
                        about the Post Office at all. I have to say no comment because
 7                      we’re under a gag order not to talk about it. But certainly, to
 8                      your point, any contract that’s worth billions of dollars coming
                        into a company like ours would be a very company-changing
 9                      experience.
10          August 10, 2020 Form 10-Q
11          121. On August 10, 2020, the Company filed with the SEC its quarterly report for
12    the second fiscal quarter ended June 30, 2020 on Form 10-Q (the “2Q20 10-Q”). The
13    2Q20 10-Q was signed by Defendants Hughes and Schrader, and contained SOX
14    certifications signed by Defendants Hughes and Schrader attesting to the accuracy of the
15    2Q20 10-Q.
16          122. The 2Q20 10-Q stated the following concerning the Company’s internal
17    controls:
18
            There were no changes in our internal control over financial reporting (as
19          that term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange
            Act) during the six months ended June 30, 2020 that have materially
20
            affected, or are reasonably likely to materially affect, our internal control
21          over financial reporting.
22          September 21, 2020 Proxy Statement
23          123. On September 21, 2020, the Company filed its Schedule 14A with the SEC
24    (the “2020 Proxy Statement”). Defendants Hughes, Chess, Budde, Samuels, DeMott, and
25    Clark solicited the 2020 Proxy Statement filed pursuant to Section 14(a) of the Exchange
26    Act, which contained material misstatements and omissions.
27

28
                                                 33
                            Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 35 of 59 Page ID #:35



 1
            124. With respect to the Company’s Code of Ethics, the 2020 Proxy Statement
 2
      stated that it “applies to all of our directors, officers and employees including our Chief
 3
      Executive Officer and Chief Financial Officer and principal accounting officer.”
 4
            125. The 2020 Proxy Statement was false and misleading because, despite
 5
      assertions to the contrary, the Code of Ethics was not followed, as evidenced by the
 6
      numerous false and misleading statements alleged herein, and the Individual Defendants’
 7
      failures to report violations of the Code of Ethics.
 8
            126. The 2020 Proxy Statement also called for shareholders to approve, among
 9
      other things: (1) the election of eight directors; (2) the issuance of the maximum number
10
      of shares of the Company’s common stock issuable in connection with the potential
11
      future (i) conversion of the a senior secured convertible note for the principal amount of
12
      $70 million issued pursuant of the Securities Purchase Agreement dated June 30, 2020,
13
      and (ii) delivery of shares of the Company’s common stock in lieu of cash payments of
14
      interest and principal on that note (the “Issuance Proposal”); and (3) the ratification of the
15
      Company’s independent auditor for the fiscal year ending December 31, 2020.
16
            127. The Individual Defendants also caused the 2020 Proxy Statement to be false
17
      and misleading with regard to executive compensation in that they purported to employ
18
      “pay-for-performance” elements, while failing to disclose that the Company’s share price
19
      was artificially inflated as a result of false and misleading statements alleged herein.
20
            128. The 2020 Proxy Statement was materially false and misleading and failed to
21
      disclose material facts necessary to make the statements made not false and misleading.
22
      Specifically, the Individual Defendants failed to disclose, inter alia: (1) Workhorse was
23
      just hopeful that the USPS would elect to go with an electric vehicle as its Next
24
      Generation Delivery Vehicle, and that the USPS did not provide the Company with a
25
      guarantee or signal that it would select an electric vehicle as its next generation delivery
26
      vehicle; (2) USPS’s opting to turn the whole or majority of USPS delivery vehicle fleet
27
      into electric vehicles was not practical nor likely due to the exorbitant costs associated
28
                                                   34
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 36 of 59 Page ID #:36



 1
      with doing so; and (3) the Company failed to maintain internal controls. As a result of the
 2
      foregoing, the Company’s public statements were materially false and misleading at all
 3
      relevant times.
 4
            October 29, 2020 Benzinga Interview and Tweet
 5
            129. On October 29, 2020, Defendant Schrader once again joined Steve Israel
 6
      (“Israel”) of Benzinga for an interview, video of which was embedded in an article on
 7
      Benzinga’s website titled “Workhorse CFO Steve Schrader On The Status Of The USPS
 8
      Contract, Delivery Guidance, And What Stands In Their Way” and was also posted to
 9
      Benzinga’s YouTube page under the title “USPS, Drones. & Production Outlook |
10
      Workhorse CFO Steve Schrader | Benzinga Exclusive.” On the same day, the Company
11
      posted a link to the YouTube video of the interview on Workforce’s Twitter account with
12
      the caption “Workhorse CFO Steve Schrader.” During the interview, Defendant Schrader
13
      and Israel had the following exchange regarding the USPS contract, in relevant part:
14          Israel:       Can you just refresh us on what this deal would mean for
15                        Workhorse?

16          Hughes:      Well, the Post Office is bidding out 165,000 vehicles, so it’s a
17                       huge fleet opportunity. And I think, from our standpoint, it
                         would be transforming, right, from a standpoint of, just, now
18                       [we’re] delivering a few vehicles and getting some revenues in
19                       and we have a backlog of about twelve hundred orders. But,
                         you know, the Post Office would be 165,000 vehicles over a
20                       certain time period, too. So, it would be transforming. It would
21                       be a big opportunity for us.

22          Israel:      Do you expect, when they do award the contract, do you expect
23                       to be like the only recipient, the only winners, or do you expect
                         to be one of several, or do you have any expectations there?
24

25          Schrader:    I don’t think we have expectations one way or the other. It’s,
                         again, we can’t comment on it. I think it’s up to the Post Office
26                       and what they want to do and, at least publicly, they’ve said
27                       that they’ll let everybody know by the end of the year.

28
            November 9, 2020 Form 10-Q
                                                  35
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 37 of 59 Page ID #:37



 1
            130. On November 9, 2020, the Company filed with the SEC its quarterly report
 2
      for the third fiscal quarter ended September 30, 2020 on Form 10-Q (the “3Q20 10-Q”).
 3
      The 3Q20 10-Q was signed by Defendants Hughes and Schrader, and contained SOX
 4
      certifications signed by Defendants Hughes and Schrader attesting to the accuracy of the
 5
      3Q20 10-Q.
 6
            131. The 3Q20 10-Q stated the following concerning the Company’s internal
 7
      controls:
 8
            There were no changes in our internal control over financial reporting (as
 9
            that term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange
10          Act) during the nine months ended September 30, 2020 that have materially
            affected, or are reasonably likely to materially affect, our internal control
11
            over financial reporting.
12          January 26, 2021 Tweet
13          132. On January 26, 2021, the Company stated “Thank you President Biden for
14    your continued support for American-made Electric Vehicles. #workhorsegroup” on
15    Workforce’s Twitter account.
16          January 27, 2021 Tweets and Simranpal Singh Interview
17          133. On January 27, 2021, the Company stated “Our obsession is the perfect
18    delivery and nothing is going to slow us down. #finalmile” on Workforce’s Twitter
19    account together with the following photograph:
20

21

22

23

24

25

26

27

28
                                                 36
                            Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 38 of 59 Page ID #:38



 1
            134. Also on January 27, 2021, Defendant Schrader joined Simranpal Singh, the
 2
      host of a popular YouTube channel titled which focusses on investing in the stock
 3
      market. The video of the interview was published on Singh’s YouTube page under the
 4
      title “EXCLUSIVE INTERVIEW WITH WORKHORSE CFO STEVE SCHRADER!
 5
      USPS CONTRACT UPDATE! | WKHS STOCK.” On the same day, the Company
 6
      posted a link to the YouTube video of the interview on Workforce’s Twitter account with
 7
      the caption “EXCLUSIVE INTERVIEW WITH WORKHORSE CFO STEVE
 8
      SCHRADER.” During the interview, Defendant Schrader stated the following regarding
 9
      the USPS contract:
10          It's positive what we’re seeing from the administration, you know,
11          President Biden just five days into his presidency has kind of pushed
            electric vehicles for all government agencies. That’s a positive that, you
12          know, not only that I think he pushed it for all-American, he pushed
13          [electric vehicles] for the fleets he pushed all-American and he pushed
            small business, so I think that we were happy to hear all that. I that that
14          Secretary of Transportation nominee Pete Buttigieg has also talked about
15          spending some money on infrastructure so I think the current administration
            is very positive about [electric vehicles] and it’s a little different from a
16          government standpoint as you usually have the government pushing things
17          that is [sic] not ready for the commercial market, in this case commercial
            markets there you got interest from the customers on both sides and the
18          investment side so money is going into [electric vehicles] as we can see as
19          well so it’s actually the government maybe is lagging behind a little even the
            states are ahead, California and New York with voucher programs,
20          infrastructure support. It’s actually the federal government that has them, but
21          now that the federal government is putting their full force behind it and
            always helps to get the federal government behind an industry, especially
22          ours.
23
      (Emphasis added.)
24
            January 28, 2021 Jack Spencer Investing Interview and Tweet
25
            135. On January 28, 2021, Defendant Schrader joined Jack Spencer, the host of a
26
      popular YouTube channel named “Jack Spenser Investing” which concentrates on
27
      investing in the public equity markets. The video of the interview was published on Jack
28
                                                  37
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 39 of 59 Page ID #:39



 1
      Spencer Investing’s YouTube page under the title “HUGE WORKHORSE STOCK
 2
      UPDATES VIA STEVE SCHRADER - WKHS CFO.” On the same day, the Company
 3
      posted a link to the YouTube video of the interview on Workforce’s Twitter account with
 4
      the caption “Steve Schrader talks with Jack Spencer.” During the interview, Defendant
 5
      Schrader and Spencer had the following exchange regarding the USPS contract:
 6          Spencer:   So, Workhorse has been doing fantastic things as of late, over
 7                     the last month or so in particular, and there’s a few things I
                       really want to speak about today. Now the first one is, Steve,
 8                     I’d just like to hear your thoughts on Biden saying that the
 9                     entire federal fleet will be replaced with electric vehicles,
                       specifically American electric vehicles. And I know we can’t
10                     speak about the USPS contract, even though that’s what the
11                     entire comment section is probably asking us about, but I’d just
                       like to get your thoughts on his statements and what it could
12                     potentially mean for Workhorse going forward.
13
            Schrader:   Yeah, I think the President’s announcement was huge, for
14                      several reasons, right? It’s, one, supportive of the E.V.
15                      (“electric vehicle”) market.

16                      It’s, two, all-American, like you said, all-American product
17                      buy. And I think he also said a lot about small businesses, and
                        purchasing, whether it be parts or final products, from small
18                      businesses, too. So, I think that’s huge. I think it’s meaningful
19                      that he did this his fifth day into his presidency, right? He did
                        it quickly; he didn’t really wait and so I think that, putting a
20                      move on that was very quick too. I think it’s also meaningful
21                      that, when you think about it, when the government gets
                        behind things, things happen.
22

23                      And in this case, it’s, the government actually is maybe
                        somewhat behind the commercial market. As you well know,
24                      customers are already demanding these products, right?
25                      Investors are already looking at companies that are making
                        these products, so I think everybody sees that E.V.s are kind of
26                      the way of the future going forward, and they see – customers
27                      see – the savings opportunities and I think what probably has,
                        the only thing that has been missing, to some extent, is that now
28
                                                38
                            Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 40 of 59 Page ID #:40



 1                        you’ve got the government behind it, from a standpoint of
 2                        environmental, you know, and just – savings opportunities
                          going forward. So, yeah, having the government push us and
 3                        the President come out, like I said, five days after his
 4                        inauguration, is huge.

 5          Spencer:      It was nice and quick. And as you just said, I think that’s
 6                        exactly what we wanted to see. I mean, we’ve spoken a few
                          times now and you’ve made it very evident that a lot of the
 7                        people who actually want to buy these trucks – I think every
 8                        fleet manager in the country at this stage is now heavily
                          contemplating E.V. more so than traditional[] vehicles, from a
 9                        savings point of view. I think the government to an extent were
10                        a little bit behind, so they’re seeing something like this come
                          from the President himself, that has to be a huge catalyst to
11                        pretty much everybody involved, especially the all-American
12                        owned ones, which we know you guys stand very heavily for.
                          So that’s awesome; that’s just awesome. And that, obviously,
13                        it’s a very good thing.
14
            Schrader:     Yes. It’s a very good thing. . ..
15

16    (Emphasis added.)
17
            136. The Company’s secondary public offering closed on August 5, 2019. In
18
      connection with the offering, the Company issued 3,737,500 shares priced at $160.00 per
19
      share, and received approximately $38.5 million in proceeds.
20
            137. The statements in ¶¶ 116–122 and 129–136 were materially false and
21
      misleading, and they failed to disclose material facts necessary to make the statements
22
      made not false and misleading. Specifically, the Individual Defendants improperly failed
23
      to disclose, inter alia, that: (1) Workhorse was just hopeful that the USPS would elect to
24
      go with an electric vehicle as its Next Generation Delivery Vehicle, and that the USPS
25
      did not provide the Company with a guarantee or signal that it would select an electric
26
      vehicle as its next generation delivery vehicle; (2) USPS’s opting to turn the whole or
27
      majority of USPS delivery vehicle fleet into electric vehicles was not practical nor likely
28
                                                    39
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 41 of 59 Page ID #:41



 1
      due to the exorbitant costs associated with doing so; and (3) the Company failed to
 2
      maintain internal controls. As a result of the foregoing, Workhorse’s public statements
 3
      were materially false and misleading at all relevant times.
 4
            The Truth Emerges
 5
            138. On February 23, 2021, the USPS issued a press release titled, “U.S. Postal
 6
      Service Awards Contract to Launch Multi-Billion-Dollar Modernization of Postal
 7
      Delivery Vehicle Fleet” announcing that the USPS had awarded the Next Generation
 8
      Delivery Vehicle contract to Oshkosh Defense, a company based in Oshkosh, Wisconsin
 9
      and which revealed that Workhorse had not been selected by the USPS. The press release
10
      stated the following, in relevant part:
11
            WASHINGTON, DC — The U.S. Postal Service announced today it
12
            awarded a 10-year contract to Oshkosh, WI, based Oshkosh Defense, to
13          manufacture a new generation of U.S.-built postal delivery vehicles that will
            drive the most dramatic modernization of the USPS fleet in three decades.
14

15          139. On this news, the price of the Company’s stock dropped from $31.34 per
16    share at the close of trading on February 22, 2021, to $16.47 at the close of trading on
17    February 23, 2020, a staggering drop of $14.87, or approximately 47.4%. Further, the
18    price of the Company’s stock continued to fall in after-hour trading, opening at $14.07
19    per share on February 24, 2021, an additional drop of $2.40, or approximately 14.6%. In
20    total, from the market’s close on February 22, 2021 to its opening on February 24, 2021,
21    the Company’s stock dropped $17.27, or approximately 55.1%.
22          140. Thereafter, on February 24, 2021, The New York Times published an article
23    titled “Losing Bid for Postal Contract Proves Costly for Electric-Vehicle Maker[:]
24    Workhorse, a small truck maker with big ambitions, was counting on the deal for a surge
25    in revenue. Its shares lost $2 billion in value.” In the article, the Postmaster General Louis
26    Dejoy, explained that Workhorse never really had a chance at winning the Next
27    Generation Delivery Vehicle contract since the USPS simply did not have even close to
28
                                                   40
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 42 of 59 Page ID #:42



 1
      the requisite funds to electrify any significant portion of its fleet. The article stated the
 2
      following, in relevant part:
 3          The choice of Oshkosh left open the possibility of some electrification. The
 4          new vehicles will be equipped with either fuel-efficient gasoline engines or
            electric batteries, and they will be retrofitted to keep pace with advances in
 5          electric-vehicle technology, the Postal Service said. But that rollout could be
 6          limited. In response to questioning at a House Oversight and Reform
            Committee hearing on Wednesday, the postmaster general, Louis DeJoy,
 7          said the agency’s plan called for 10 percent of its new trucks to be electric.
 8          Asked by Representative Jackie Speier, a California Democrat, why that
            figure was not 90 percent, Mr. DeJoy pointed to cost. “We don’t have the
 9          three or four extra billion dollars in our plan right now that it would take
10          to do it,” said Mr. DeJoy[.]

11    (Emphasis added.)
12
                                  DAMAGES TO WORKHORSE
13
            141. As a direct and proximate result of the Individual Defendants’ conduct,
14
      Workhorse has lost and expended, and will lose and expend, many millions of dollars.
15
            142. Such expenditures include, but are not limited to, legal fees associated with
16
      the Securities Class Actions filed against the Company, its CEO, and its CFO, and
17
      amounts paid to outside lawyers, accountants, and investigators in connection thereto.
18
            143. Such losses include, but are not limited to, handsome compensation and
19
      benefits paid to the Individual Defendants who breached their fiduciary duties to the
20
      Company, including bonuses tied to the Company’s attainment of certain objectives, and
21
      benefits paid to the Individual Defendants who breached their fiduciary duties to the
22
      Company.
23
            144. As a direct and proximate result of the Individual Defendants’ conduct,
24
      Workhorse has also suffered and will continue to suffer a loss of reputation and goodwill,
25
      and a “liar’s discount” that will plague the Company’s stock in the future due to the
26
      Company’s and their misrepresentations and the Individual Defendants’ breaches of
27
      fiduciary duties and unjust enrichment.
28
                                                   41
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 43 of 59 Page ID #:43



 1
                                   DERIVATIVE ALLEGATIONS
 2
             145. Plaintiff brings this action derivatively and for the benefit of Workhorse to
 3
      redress injuries suffered, and to be suffered, as a result of the Individual Defendants’
 4
      breaches of their fiduciary duties as directors and/or officers of Workhorse, waste of
 5
      corporate assets, unjust enrichment, violations of the Exchange Act, as well as the aiding
 6
      and abetting thereof, and for contribution under Sections 10(b) and 21D of the Exchange
 7
      Act.
 8
             146. Workhorse is named solely as a nominal party in this action. This is not a
 9
      collusive action to confer jurisdiction on this Court that it would not otherwise have.
10
             147. Plaintiff is, and has continuously been at all relevant times, a shareholder of
11
      Workhorse. Plaintiff will adequately and fairly represent the interests of Workhorse in
12
      enforcing and prosecuting its rights, and, to that end, has retained competent counsel,
13
      experienced in derivative litigation, to enforce and prosecute this action.
14
                               DEMAND FUTILITY ALLEGATIONS
15
             148. Plaintiff incorporates by reference and re-alleges each and every allegation
16
      stated above as if fully set forth herein.
17
             149. A pre-suit demand on the Board of Workhorse is futile and, therefore,
18
      excused. At the time of filing of this action, the Board consists of Defendants Hughes,
19
      Chess, Budde, Samuels, DeMott, Clark, Mader, and Dedo (collectively, the “Directors”).
20
      Plaintiff needs only to allege demand futility as to four of the eight Directors that were on
21
      the Board at the time this action was commenced.
22
             150. Demand is excused as to all of the Directors because each one of them faces,
23
      individually and collectively, a substantial likelihood of liability as a result of the scheme
24
      they engaged in knowingly or recklessly to make and/or cause the Company to make
25
      false and misleading statements and omissions of material facts, while five of them
26
      engaged in insider sales based on material non-public information, netting proceeds of
27
      approximately $43.2 million, which renders them unable to impartially investigate the
28
                                                   42
                               Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 44 of 59 Page ID #:44



 1
      charges and decide whether to pursue action against themselves and the other perpetrators
 2
      of the scheme.
 3
            151. In complete abdication of their fiduciary duties, the Directors either
 4
      knowingly or recklessly participated in making and/or causing the Company to make the
 5
      materially false and misleading statements alleged herein. The fraudulent scheme was,
 6
      inter alia, intended to make the Company appear more profitable and attractive to
 7
      investors. As a result of the foregoing, the Directors breached their fiduciary duties, face
 8
      a substantial likelihood of liability, are not disinterested, and demand upon them is futile,
 9
      and thus excused.
10
            152. Additional reasons that demand on Defendant Hughes is futile follow.
11
      Defendant Hughes has served as the Company’s CEO and as a Company director since
12
      February 2019. Previously, he served as the Company’s Chief Operating Officer and
13
      President from August 2016 until January 2019. Thus, as the Company admits, he is a
14
      non-independent director. The Company provides Defendant Hughes with his principal
15
      occupation, and he receives handsome compensation, including $1,334,750 during fiscal
16
      year 2020. Defendant Hughes was ultimately responsible for all of the false and
17
      misleading statements and omissions that were made including, inter alia, those that he
18
      personally made during an interview with CNBC on August 6, 2020. As the Company’s
19
      highest officer and as a trusted Company director, he conducted little, if any, oversight of
20
      the Company’s engagement in the scheme to make false and misleading statements,
21
      consciously disregarded his duties to monitor such controls over reporting and
22
      engagement in the scheme, and consciously disregarded his duties to protect corporate
23
      assets. His insider sales before the fraud was exposed, which yielded approximately
24
      $14.4 million in proceeds, demonstrate his motive in facilitating and participating in the
25
      fraud. Furthermore, Defendant Hughes is a defendant in the Securities Class Actions. For
26
      these reasons, too, Defendant Hughes breached his fiduciary duties, faces a substantial
27

28
                                                   43
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 45 of 59 Page ID #:45



 1
      likelihood of liability, is not independent or disinterested, and thus demand upon him is
 2
      futile and, therefore, excused.
 3
            153. Additional reasons that demand on Defendant Chess is futile follow.
 4
      Defendant Chess has served as a Company director since October 2013 and as Chairman
 5
      of the Board since December 2015. He also serves as a member of the Nominating and
 6
      Corporate Governance Committee. Defendant Chess has received and continues to
 7
      receive compensation for his role as a director as described herein. As a trusted Company
 8
      director, he conducted little, if any, oversight of the Company’s engagement in the
 9
      scheme to make false and misleading statements, consciously disregarded his duties to
10
      monitor such controls over reporting and engagement in the scheme, and consciously
11
      disregarded his duties to protect corporate assets. His insider sales before the fraud was
12
      exposed, which yielded approximately $1.4 million in proceeds, demonstrate his motive
13
      in facilitating and participating in the fraud. For these reasons, too, Defendant Chess
14
      breached his fiduciary duties, faces a substantial likelihood of liability, is not independent
15
      or disinterested, and thus demand upon him is futile and, therefore, excused.
16
            154. Additional reasons that demand on Defendant Budde is futile follow.
17
      Defendant Budde has served as a Company director since December 2015. He also serves
18
      as the Chair of the Audit Committee. Defendant Budde has received and continues to
19
      receive compensation for his role as a director as described herein. As a trusted Company
20
      director, he conducted little, if any, oversight of the Company’s engagement in the
21
      scheme to make false and misleading statements, consciously disregarded his duties to
22
      monitor such controls over reporting and engagement in the scheme, and consciously
23
      disregarded his duties to protect corporate assets. Moreover, the Company obtains its
24
      property and casualty insurance through AssuredPartners NL, LLC (“Assured”), an
25
      indirect subsidiary of AssuredPartners, Inc., where Defendant Budde is employed as
26
      Eastern Regions Chief Financial Officer. The Company paid Assured approximately
27
      $121,000 and $86,000 in brokerage fees for the years ended December 31, 2020 and
28
                                                   44
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 46 of 59 Page ID #:46



 1
      2019, respectively. For these reasons, too, Defendant Budde breached his fiduciary
 2
      duties, faces a substantial likelihood of liability, is not independent or disinterested, and
 3
      thus demand upon him is futile and, therefore, excused.
 4
            155. Additional reasons that demand on Defendant Samuels is futile follow.
 5
      Defendant Samuels has served as a Company director since December 2015. He also
 6
      serves as a member of the Audit Committee and as a member of the Compensation
 7
      Committee. Defendant Samuels has received and continues to receive compensation for
 8
      his role as a director as described herein. As a trusted Company director, he conducted
 9
      little, if any, oversight of the Company’s engagement in the scheme to make false and
10
      misleading statements, consciously disregarded his duties to monitor such controls over
11
      reporting and engagement in the scheme, and consciously disregarded his duties to
12
      protect corporate assets. His insider sales before the fraud was exposed, which yielded
13
      approximately $24.5 million in proceeds, demonstrate his motive in facilitating and
14
      participating in the fraud. For these reasons, too, Defendant Samuels breached his
15
      fiduciary duties, faces a substantial likelihood of liability, is not independent or
16
      disinterested, and thus demand upon him is futile and, therefore, excused.
17
            156. Additional reasons that demand on Defendant DeMott is futile follow.
18
      Defendant DeMott has served as a Company director since February 2015, and also
19
      serves as a member of the Compensation Committee. Defendant DeMott has received
20
      and continues to receive compensation for his role as a director as described herein. As a
21
      trusted Company director, he conducted little, if any, oversight of the Company’s
22
      engagement in the scheme to make false and misleading statements, consciously
23
      disregarded his duties to monitor such controls over reporting and engagement in the
24
      scheme, and consciously disregarded his duties to protect corporate assets. His insider
25
      sales before the fraud was exposed, which yielded approximately $2.7 million in
26
      proceeds, demonstrate his motive in facilitating and participating in the fraud. For these
27
      reasons, too, Defendant DeMott breached his fiduciary duties, faces a substantial
28
                                                   45
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 47 of 59 Page ID #:47



 1
      likelihood of liability, is not independent or disinterested, and thus demand upon him is
 2
      futile and, therefore, excused.
 3
            157. Additional reasons that demand on Defendant Clark is futile follow.
 4
      Defendant Clark has served as a Company director since October 2018. He also serves as
 5
      the Chair of the Compensation Committee and as a member of the Audit Committee.
 6
      Defendant Clark has received and continues to receive compensation for his role as a
 7
      director as described herein. As a trusted Company director, he conducted little, if any,
 8
      oversight of the Company’s engagement in the scheme to make false and misleading
 9
      statements, consciously disregarded his duties to monitor such controls over reporting
10
      and engagement in the scheme, and consciously disregarded his duties to protect
11
      corporate assets. For these reasons, too, Defendant Clark breached his fiduciary duties,
12
      faces a substantial likelihood of liability, is not independent or disinterested, and thus
13
      demand upon him is futile and, therefore, excused.
14
            158. Additional reasons that demand on Defendant Mader is futile follow.
15
      Defendant Mader has served as a Company director since May 2020. She also serves as a
16
      member of the Compensation Committee and as a member of the Nominating and
17
      Corporate Governance Committee. Defendant Mader has received and continues to
18
      receive compensation for her role as a director as described herein. As a trusted Company
19
      director, she conducted little, if any, oversight of the Company’s engagement in the
20
      scheme to make false and misleading statements, consciously disregarded her duties to
21
      monitor such controls over reporting and engagement in the scheme, and consciously
22
      disregarded her duties to protect corporate assets. Her insider sale before the fraud was
23
      exposed, which yielded $240,000 in proceeds, demonstrates her motive in facilitating and
24
      participating in the fraud. For these reasons, too, Defendant Mader breached his fiduciary
25
      duties, faces a substantial likelihood of liability, is not independent or disinterested, and
26
      thus demand upon her is futile and, therefore, excused.
27

28
                                                   46
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 48 of 59 Page ID #:48



 1
            159. Additional reasons that demand on Defendant Dedo is futile follow.
 2
      Defendant Dedo has served as a Company director since May 2020. She also serves as
 3
      the Chair of the Nominating and Corporate Governance Committee and as a member of
 4
      the Audit Committee. Defendant Dedo has received and continues to receive
 5
      compensation for her role as a director as described herein. As a trusted Company
 6
      director, she conducted little, if any, oversight of the Company’s engagement in the
 7
      scheme to make false and misleading statements, consciously disregarded her duties to
 8
      monitor such controls over reporting and engagement in the scheme, and consciously
 9
      disregarded her duties to protect corporate assets. For these reasons, too, Defendant Dedo
10
      breached his fiduciary duties, faces a substantial likelihood of liability, is not independent
11
      or disinterested, and thus demand upon her is futile and, therefore, excused.
12
            160. Additional reasons that demand on the Board is futile follow.
13
            161. As described above, five of the Directors on the Board directly engaged in
14
      insider trading, in violation of federal law. Defendants Hughes, Chess, Samuels, DeMott,
15
      and Mader collectively received proceeds of approximately $43.2 million as a result of
16
      insider transactions executed during the period when the Company’s stock price was
17
      artificially inflated due to the false and misleading statements alleged herein. Therefore,
18
      demand in this case is futile as to them, and thus excused.
19
            162. The Directors have longstanding business and personal relationships with
20
      each other and the other Individual Defendants that preclude them from acting
21
      independently and in the best interests of the Company and the shareholders. For
22
      example, Defendants Chess and Mader worked at General Motors together from 1994 to
23
      2010. Defendant Chess worked at General Motors from 1980 until 2017 in various roles
24
      including Chief Manufacturing Engineer and Executive Director of Stamping and
25
      Assembly as well as a Vehicle Line Executive. Defendant Mader worked at General
26
      Motors from 1994 through 2010 in various positions including as a Plant Manager of
27
      various General Motors assembly operations. Moreover, Defendants Chess, Budde,
28
                                                   47
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 49 of 59 Page ID #:49



 1
      Samuels, and DeMott have served on the Board together for at least approximately five
 2
      years. These conflicts of interest precluded the Directors from adequately monitoring the
 3
      Company’s operations and internal controls and calling into question the Individual
 4
      Defendants’ conduct. Thus, any demand on the Directors would be futile.
 5
            163. Defendants Budde, Dedo, Samuels, and Clark (the “Audit Committee
 6
      Defendants”), served on the Company’s Audit Committee during the Relevant Period.
 7
      Pursuant to the Company’s Audit Committee Charter, the Audit Committee Defendants
 8
      were responsible for overseeing, inter alia, the integrity of the Company’s financial
 9
      statements, compliance with legal and regulatory requirements, and matters implicating
10
      ethical concerns. The Audit Committee Defendants failed to ensure the integrity of the
11
      Company’s financial statements and internal controls, as they are charged to do under the
12
      Audit Committee Charter, allowing the Company to file false and misleading financial
13
      statements with the SEC. Thus, the Audit Committee Defendants breached their fiduciary
14
      duties, are not disinterested, and demand is excused as to them.
15
            164. In violation of the Code of Ethics, the Directors conducted little, if any,
16
      oversight of the Company’s internal controls over public reporting and of the Company’s
17
      engagement in the Individual Defendants’ scheme to issue materially false and
18
      misleading statements to the public, and facilitate and disguise the Individual Defendants’
19
      violations of law, including breaches of fiduciary duty, unjust enrichment, waste of
20
      corporate assets, and violations of the Exchange Act. In violation of the Code of Ethics,
21
      the Directors failed to comply with the law. Thus, the Directors face a substantial
22
      likelihood of liability and demand is futile as to them.
23
            165. Workhorse has been and will continue to be exposed to significant losses
24
      due to the wrongdoing complained of herein, yet the Directors have not filed any lawsuits
25
      against themselves or others who were responsible for that wrongful conduct to attempt
26
      to recover for Workhorse any part of the damages Workhorse suffered and will continue
27
      to suffer thereby. Thus, any demand upon the Directors would be futile.
28
                                                   48
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 50 of 59 Page ID #:50



 1
            166. The Individual Defendants’ conduct described herein and summarized above
 2
      could not have been the product of legitimate business judgment as it was based on bad
 3
      faith and intentional, reckless, or disloyal misconduct. Thus, none of the Directors can
 4
      claim exculpation from their violations of duty pursuant to the Company’s charter (to the
 5
      extent such a provision exists). As a majority of the Directors face a substantial
 6
      likelihood of liability, they are self-interested in the transactions challenged herein and
 7
      cannot be presumed to be capable of exercising independent and disinterested judgment
 8
      about whether to pursue this action on behalf of the shareholders of the Company.
 9
      Accordingly, demand is excused as being futile.
10
            167. The acts complained of herein constitute violations of fiduciary duties owed
11
      by Workhorse’s officers and directors, and these acts are incapable of ratification.
12
            168. The Directors may also be protected against personal liability for their acts
13
      of mismanagement and breaches of fiduciary duty alleged herein by directors’ and
14
      officers’ liability insurance if they caused the Company to purchase it for their protection
15
      with corporate funds, i.e., monies belonging to the stockholders of Workhorse. If there is
16
      a directors’ and officers’ liability insurance policy covering the Directors, it may contain
17
      provisions that eliminate coverage for any action brought directly by the Company
18
      against the Directors, known as, inter alia, the “insured-versus-insured exclusion.” As a
19
      result, if the Directors were to sue themselves or certain of the officers of Workhorse,
20
      there would be no directors’ and officers’ insurance protection. Accordingly, the
21
      Directors cannot be expected to bring such a suit. On the other hand, if the suit is brought
22
      derivatively, as this action is brought, such insurance coverage, if such an insurance
23
      policy exists, will provide a basis for the Company to effectuate a recovery. Thus,
24
      demand on the Directors is futile and, therefore, excused.
25
            169. If there is no directors’ and officers’ liability insurance, then the Directors
26
      will not cause Workhorse to sue the Individual Defendants named herein, since, if they
27

28
                                                   49
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 51 of 59 Page ID #:51



 1
      did, they would face a large uninsured individual liability. Accordingly, demand is futile
 2
      in that event, as well.
 3
            170. Thus, for all of the reasons set forth above, all of the Directors, and, if not all
 4
      of them, at least four of the Directors, cannot consider a demand with disinterestedness
 5
      and independence. Consequently, a demand upon the Board is excused as futile.
 6
                                            FIRST CLAIM
 7
                            Against Individual Defendants for Violations of
 8                                Section 14(a) of the Exchange Act
 9          171. Plaintiff incorporates by reference and re-alleges each and every allegation
10    set forth above, as though fully set forth herein.
11          172. Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t
12    shall be unlawful for any person, by use of the mails or by any means or instrumentality
13    of interstate commerce or of any facility of a national securities exchange or otherwise, in
14    contravention of such rules and regulations as the [SEC] may prescribe as necessary or
15    appropriate in the public interest or for the protection of investors, to solicit or to permit
16    the use of his name to solicit any proxy or consent or authorization in respect of any
17    security (other than an exempted security) registered pursuant to section 12 of this title
18    [15 U.S.C. § 78l].”
19          173. Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides
20    that no proxy statement shall contain “any statement which, at the time and in the light of
21    the circumstances under which it is made, is false or misleading with respect to any
22    material fact, or which omits to state any material fact necessary in order to make the
23    statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.
24          174. Under the direction and watch of the Directors, the 2020 Proxy Statement
25    failed to disclose that: (1) Workhorse was just hopeful that the USPS would elect to go
26    with an electric vehicle as its Next Generation Delivery Vehicle, and that the USPS did
27    not provide the Company with a guarantee or signal that it would select an electric
28
                                                    50
                                Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 52 of 59 Page ID #:52



 1
      vehicle as its next generation delivery vehicle; (2) USPS’s opting to turn the whole or
 2
      majority of USPS delivery vehicle fleet into electric vehicles was not practical nor likely
 3
      due to the exorbitant costs associated with doing so; and (3) the Company failed to
 4
      maintain internal controls. As a result of the foregoing, the Company’s public statements
 5
      were materially false and misleading at all relevant times.
 6
            175. The Individual Defendants also caused the 2020 Proxy Statement to be false
 7
      and misleading with regard to executive compensation in that they purported to employ
 8
      “pay-for-performance” elements, while failing to disclose that the Company’s financial
 9
      prospects were misrepresented as a result of false and misleading statements, causing the
10
      Company’s share price to be artificially inflated and allowing the Individual Defendants
11
      to wrongfully benefit from the fraud alleged herein.
12
            176. Moreover, the 2020 Proxy Statement was false and misleading when it
13
      discussed the Company’s adherence to specific governance policies and procedures,
14
      including the Code of Ethics, due to the Individual Defendants’ failures to abide by them
15
      and issue false and misleading statements and/or omissions of material fact.
16
            177. In the exercise of reasonable care, the Individual Defendants should have
17
      known that by misrepresenting or failing to disclose the foregoing material facts, the
18
      statements contained in the 2020 Proxy Statement were materially false and misleading.
19
      The misrepresentations and omissions were material to Plaintiff in voting on the matters
20
      set forth for shareholder determination in the 2020 Proxy Statement, including but not
21
      limited to, election of directors and the approval of the Issuance Proposal.
22
            178. The false and misleading elements of the 2020 Proxy Statement led to, inter
23
      alia, the approval of the Issuance Proposal and the election and/or re-election of
24
      Defendants Hughes, Chess, Budde, Samuels, DeMott, Clark, Mader, and Dedo, which
25
      allowed them to continue breaching their fiduciary duties to Workhorse.
26
            179. The Company was damaged as a result of the Individual Defendants’
27
      material misrepresentations and omissions in the 2020 Proxy Statement.
28
                                                   51
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 53 of 59 Page ID #:53



 1
            180. Plaintiff on behalf of Workhorse has no adequate remedy at law.
 2
                                           SECOND CLAIM
 3
                  Against Individual Defendants for Breach of Fiduciary Duties
 4
            181. Plaintiff incorporates by reference and re-alleges each and every allegation
 5
      set forth above, as though fully set forth herein.
 6
            182. Each Individual Defendant owed to the Company the duty to exercise
 7
      candor, good faith, and loyalty in the management and administration of Workhorse’s
 8
      business and affairs.
 9
            183. Each of the Individual Defendants violated and breached his or her fiduciary
10
      duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
11
            184. The Individual Defendants’ conduct set forth herein was due to their
12
      intentional or reckless breach of the fiduciary duties they owed to the Company, as
13
      alleged herein. The Individual Defendants intentionally or recklessly breached or
14
      disregarded their fiduciary duties to protect the rights and interests of Workhorse.
15
            185. In breach of their fiduciary duties owed to Workhorse, the Individual
16
      Defendants willfully or recklessly made and/or caused the Company to make false and
17
      misleading statements and omissions of material fact that failed to disclose, inter alia,
18
      that: (1) Workhorse was just hopeful that the USPS would elect to go with an electric
19
      vehicle as its Next Generation Delivery Vehicle, and that the USPS did not provide the
20
      Company with a guarantee or signal that it would select an electric vehicle as its next
21
      generation delivery vehicle; (2) USPS’s opting to turn the whole or majority of USPS
22
      delivery vehicle fleet into electric vehicles was not practical nor likely due to the
23
      exorbitant costs associated with doing so; and (3) the Company failed to maintain internal
24
      controls. As a result of the foregoing, Workhorse’s public statements were materially
25
      false and misleading at all relevant times.
26
            186. The Individual Defendants failed to correct and caused the Company to fail
27
      to rectify any of the wrongs described herein or correct the false and misleading
28
                                                    52
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 54 of 59 Page ID #:54



 1
      statements and omissions of material fact referenced herein, rendering them personally
 2
      liable to the Company for breaching their fiduciary duties.
 3
            187.    Also in breach of their fiduciary duties, the Individual Defendants failed to
 4
      maintain an adequate system of oversight, disclosure controls and procedures, and
 5
      internal controls.
 6
            188. In yet further breach of their fiduciary duties, during the Relevant Period, six
 7
      of the Individual Defendants engaged in lucrative insider sales, netting proceeds of
 8
      approximately $43.6 million, while the price of the Company’s common stock was
 9
      artificially inflated due to the false and misleading statements of material fact discussed
10
      herein.
11
            189. The Individual Defendants had actual or constructive knowledge that the
12
      Company issued materially false and misleading statements, and they failed to correct the
13
      Company’s public statements. The Individual Defendants had actual knowledge of the
14
      misrepresentations and omissions of material facts set forth herein, or acted with reckless
15
      disregard for the truth, in that they failed to ascertain and to disclose such facts, even
16
      though such facts were available to them. Such material misrepresentations and
17
      omissions were committed knowingly or recklessly and for the purpose and effect of
18
      artificially inflating the price of the Company’s securities and disguising insider sales.
19
            190. The Individual Defendants had actual or constructive knowledge that they
20
      had caused the Company to improperly engage in the fraudulent scheme set forth herein
21
      and to fail to maintain adequate internal controls. The Individual Defendants had actual
22
      knowledge that the Company was engaging in the fraudulent scheme set forth herein, and
23
      that internal controls were not adequately maintained, or acted with reckless disregard for
24
      the truth, in that they caused the Company to improperly engage in the fraudulent scheme
25
      and to fail to maintain adequate internal controls, even though such facts were available
26
      to them. Such improper conduct was committed knowingly or recklessly and for the
27
      purpose and effect of artificially inflating the price of the Company’s securities and
28
                                                   53
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 55 of 59 Page ID #:55



 1
      engaging in insider sales. The Individual Defendants, in good faith, should have taken
 2
      appropriate action to correct the schemes alleged herein and to prevent them from
 3
      continuing to occur.
 4
            191. These actions were not a good-faith exercise of prudent business judgment
 5
      to protect and promote the Company’s corporate interests.
 6
            192. As a direct and proximate result of the Individual Defendants’ breaches of
 7
      their fiduciary obligations, Workhorse has sustained and continues to sustain significant
 8
      damages. As a result of the misconduct alleged herein, the Individual Defendants are
 9
      liable to the Company.
10
            193. Plaintiff on behalf of Workhorse has no adequate remedy at law.
11
                                            THIRD CLAIM
12
                      Against Individual Defendants for Unjust Enrichment
13
            194. Plaintiff incorporates by reference and re-alleges each and every allegation
14
      set forth above, as though fully set forth herein.
15
            195. By their wrongful acts, violations of law, and false and misleading
16
      statements and omissions of material fact that they made and/or caused to be made, the
17
      Individual Defendants were unjustly enriched at the expense of, and to the detriment of,
18
      Workhorse.
19
            196. The Individual Defendants either benefitted financially from the improper
20
      conduct and their making lucrative insider sales, received unjustly lucrative bonuses tied
21
      to the false and misleading statements, or received bonuses, stock options, or similar
22
      compensation from Workhorse that was tied to the performance or artificially inflated
23
      valuation of Workhorse, or received compensation that was unjust in light of the
24
      Individual Defendants’ bad faith conduct.
25
            197. Plaintiff, as a shareholder and representative of Workhorse, seeks restitution
26
      from the Individual Defendants and seeks an order from this Court disgorging all
27
      profits—including from insider sales, benefits, and other compensation, including any
28
                                                    54
                               Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 56 of 59 Page ID #:56



 1
      performance-based or valuation-based compensation—obtained by the Individual
 2
      Defendants due to their wrongful conduct and breach of their fiduciary duties.
 3
            198. Plaintiff on behalf of Workhorse has no adequate remedy at law.
 4
                                          FOURTH CLAIM
 5
                  Against Individual Defendants for Waste of Corporate Assets
 6
            199. Plaintiff incorporates by reference and re-alleges each and every allegation
 7
      set forth above, as though fully set forth herein.
 8
            200. As a further result of the foregoing, the Company will incur many millions
 9
      of dollars of legal liability and/or costs to defend unlawful actions (such as the Securities
10
      Class Actions), to engage in internal investigations, and to lose financing from investors
11
      and business from future customers who no longer trust the Company and its products.
12
            201. As a result of the waste of corporate assets, the Individual Defendants are
13
      each liable to the Company.
14
            202. Plaintiff on behalf of Workhorse has no adequate remedy at law.
15
                                            FIFTH CLAIM
16
                    Against Defendants Hughes and Schrader for Contribution
17
                        Under Sections 10(b) and 21D of the Exchange Act
18
            203. Plaintiff incorporates by reference and re-alleges each and every allegation
19
      set forth above, as though fully set forth herein.
20
            204. Workhorse, along with Defendants Hughes and Schrader are named as
21
      defendants in the Securities Class Actions, which assert claims under the federal
22
      securities laws for violations of Sections 10(b) and 20(a) of the Exchange Act, and SEC
23
      Rule 10b-5 promulgated thereunder. If and when the Company is found liable in the
24
      Securities Class Actions for these violations of the federal securities laws, the Company’s
25
      liability will be in whole or in part due to Defendants Hughes and Schrader’s willful
26
      and/or reckless violations of their obligations as officers and/or directors of Workhorse.
27

28
                                                    55
                              Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 57 of 59 Page ID #:57



 1
            205. Defendants Hughes and Schrader, because of their positions of control and
 2
      authority as officers and/or directors of Workhorse, were able to and did, directly and/or
 3
      indirectly, exercise control over the business and corporate affairs of Workhorse,
 4
      including the wrongful acts complained of herein and in the Securities Class Actions.
 5
            206. Accordingly, Defendants Hughes and Schrader are liable under 15 U.S.C. §
 6
      78j(b), which creates a private right of action for contribution, and Section 21D of the
 7
      Exchange Act, 15 U.S.C. § 78u-4(f), which governs the application of a private right of
 8
      action for contribution arising out of violations of the Exchange Act.
 9
            207. As such, Workhorse is entitled to receive all appropriate contribution or
10
      indemnification from Defendants Hughes and Schrader.
11
                                      PRAYER FOR RELIEF
12
            208. FOR THESE REASONS, Plaintiff demands judgment in the Company’s
13
      favor against all Individual Defendants as follows:
14
                   (a)   Declaring that Plaintiff may maintain this action on behalf of
15
      Workhorse, and that Plaintiff is an adequate representative of the Company;
16
                   (b)   Declaring that the Individual Defendants have breached and/or aided
17
      and abetted the breach of their fiduciary duties to Workhorse;
18
                   (c)   Determining and awarding to Workhorse the damages sustained by it
19
      as a result of the violations set forth above from each of the Individual Defendants,
20
      jointly and severally, together with pre-judgment and post-judgment interest thereon;
21
                   (d)   Directing Workhorse and the Individual Defendants to take all
22
      necessary actions to reform and improve its corporate governance and internal procedures
23
      to comply with applicable laws and to protect Workhorse and its shareholders from a
24
      repeat of the damaging events described herein, including, but not limited to, putting
25
      forward for shareholder vote the following resolutions for amendments to the Company’s
26
      Bylaws or Articles of Incorporation and the following actions as may be necessary to
27
      ensure proper corporate governance policies:
28
                                                  56
                             Verified Shareholder Derivative Complaint
     Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 58 of 59 Page ID #:58



 1
                         1. a proposal to strengthen the Board’s supervision of operations and
 2
                develop and implement procedures for greater shareholder input into the
 3
                policies and guidelines of the Board;
 4
                         2. a provision to permit the shareholders of Workhorse to nominate at
 5
                least four candidates for election to the Board; and
 6
                         3. a proposal to ensure the establishment of effective oversight of
 7
                compliance with applicable laws, rules, and regulations.
 8
                   (e)     Awarding Workhorse restitution from the Individual Defendants, and
 9
      each of them;
10
                   (f)     Awarding Plaintiff the costs and disbursements of this action,
11
      including reasonable attorneys’ and experts’ fees, costs, and expenses; and
12
                   (g)     Granting such other and further relief as the Court may deem just and
13
      proper.
14
                                    JURY TRIAL DEMANDED
15
      Plaintiff hereby demands a trial by jury.
16
        Dated: May 19, 2021                       Respectfully submitted,
17

18                                                THE BROWN LAW FIRM, P.C.

19                                                    /s Robert C. Moest             .
20                                                Robert C. Moest, Of Counsel, SBN 62166

21                                                THE BROWN LAW FIRM, P.C.
22                                                Timothy Brown
                                                  767 Third Avenue
23                                                New York, NY 10017
24                                                Telephone: (516) 922-5427
                                                  Facsimile: (516) 344-6204
25                                                Email: tbrown@thebrownlawfirm.net
26
                                                  Counsel for Plaintiff
27

28
                                                   57
                               Verified Shareholder Derivative Complaint
Case 2:21-cv-04202-CJC-PVC Document 1 Filed 05/19/21 Page 59 of 59 Page ID #:59
